Exhibit 10.1

 

 

CREDIT, GUARANTY AND SECURITY AGREEMENT

dated as of May 2, 2019

by and among

GB001, Inc., as Borrower

and any additional borrower that hereafter becomes party hereto,

GOSSAMER BIO, INC., as Guarantor

and the Guarantors from time to time party hereto,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[ggknputewfcx000001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

CREDIT, GUARANTY AND SECURITY AGREEMENT

This CREDIT, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of May
2, 2019 (the “Closing Date”) by and among MIDCAP FINANCIAL TRUST, a Delaware
statutory trust (“MidCap”), as administrative agent, the Lenders listed on the
Credit Facility Schedule attached hereto and otherwise party hereto from time to
time (each a “Lender”, and collectively the “Lenders”), GB001, INC., a Delaware
corporation (“Gossamer”), and the other entities from time to time party to this
Agreement as borrowers (collectively in the singular, “Borrower”), GOSSAMER BIO,
INC., Delaware corporation, (“Parent”) and the Subsidiaries of Parent shown as
signatories hereto and the other entities from time to time party to this
Agreement as guarantors, each as a Guarantor (collectively, with Parent, the
“Guarantors”), provides the terms on which Lenders agree to lend to Borrower and
Borrower shall repay the Lenders.  The parties agree as follows:

1.

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Article 16.  All thresholds, baskets and other similar
amounts that are stated in Dollars shall, where applicable, be deemed to apply
to equivalent amounts of any foreign currency.  All other capitalized terms
contained in Article 4 and Exhibit A, unless otherwise indicated, shall have the
meaning provided by the Code to the extent such terms are defined therein.  All
headings numbered without a decimal point are herein referred to as “Articles,”
and all paragraphs numbered with a decimal point (and all subparagraphs or
subsections thereof) are herein referred to as “Sections.”  All references
herein to a merger, transfer, consolidation, amalgamation, assignment, sale or
transfer, or analogous term, will be construed to mean also a division of or by
a limited liability company, as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale or transfer, or similar term, as applicable.  Any
series of limited liability company shall be considered a separate Person.  

2.

CREDIT FACILITIES AND TERMS

Promise to Pay

.  Borrower hereby unconditionally promises to pay to each Lender in accordance
with each Lender’s respective Pro Rata Share of each Credit Facility, the
outstanding principal amount of all Credit Extensions made by the Lenders under
such Credit Facility and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.

Credit Facilities

.  Subject to the terms and conditions hereof, each Lender, severally, but not
jointly, agrees to make available to Borrower Credit Extensions in respect of
each Credit Facility set forth opposite such Lender’s name on the Credit
Facility Schedule, in each case not to exceed such Lender’s commitment as
identified on the Credit Facility Schedule (such commitment of each Lender, as
it may be amended to reflect assignments made in accordance with this Agreement
or terminated or reduced in accordance with this Agreement, its “Applicable
Commitment”, and the aggregate of all such commitments of all Lenders, the
“Applicable Commitments”).

Credit Facilities

.

(a)Nature of Credit Facility; Credit Extension Requests.  Credit Extensions in
respect of a Credit Facility may be requested by Borrower during the Draw Period
for such Credit Facility.  For any Credit Extension requested under a Credit
Facility (other than a Credit Extension on the Closing Date), Agent must receive
the completed Credit Extension Form by 2:00 PM (New York time) ten (10) Business
Days prior to the date the Credit Extension is to be funded (other than the
Credit Extension made on the Closing Date).  To the extent any Credit Facility
proceeds are repaid for any reason, whether voluntarily or involuntarily
(including repayments from insurance or condemnation proceeds), Agent and the
Lenders shall have no obligation to re-advance such sums to Borrower.

(b)Principal Payments.  Principal payable on account of a Credit Facility shall
be payable by Borrower to Agent, for the account of the applicable Lenders in
accordance with their respective Pro Rata Shares, immediately upon the earliest
of (i) the date(s) set forth in the Amortization Schedule for such Credit
Facility, or (ii) the Termination Date. Except as this Agreement may
specifically provide otherwise, all prepayments of Credit Extensions under the
Credit Facilities shall be applied by Agent to the applicable Credit Facility in
inverse order of

 

--------------------------------------------------------------------------------

 

maturity.  The monthly payments required under the Amortization Schedule shall
continue in the same amount (for so long as the applicable Credit Facility shall
remain outstanding) notwithstanding any partial prepayment, whether mandatory or
optional, of the applicable Credit Facility.

(c)Mandatory Prepayment.  If a Credit Facility is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Credit Facility
and all other Obligations, plus accrued and unpaid interest thereon, (ii) any
fees payable under the Fee Letters by reason of such prepayment, (iii) the
Applicable Prepayment Fee as specified in the Credit Facility Schedule for the
Credit Facility being prepaid, and (iv) all other sums that shall have become
due and payable, including Protective Advances.  Additionally, at the election
of Agent, Borrower shall prepay the Credit Facilities (to be allocated pro rata
among the outstanding Credit Extensions under all Credit Facilities) in the
following amounts:  (A) on the date on which any Credit Party (or Agent as loss
payee or assignee) receives any casualty proceeds in excess of Five Hundred
Thousand Dollars ($500,000) in respect of assets upon which Agent has been
granted a Lien, an amount equal to one hundred percent (100%) of such proceeds
(net of out-of-pocket expenses and, in the case of personal property, repayment
of any permitted purchase money debt encumbering the personal property that
suffered such casualty), or such lesser portion of such proceeds as Agent shall
elect to apply to the Obligations; and  (B) upon receipt by any Credit Party of
the proceeds of any asset disposition of personal property not made in the
Ordinary Course of Business (other than Transfers permitted by Section 7.1) an
amount equal to one hundred percent (100%) of the net cash proceeds of such
asset disposition (net of out-of-pocket expenses and repayment of any permitted
purchase money debt encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations.  Notwithstanding the foregoing, (a) so
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty policy up to Five Hundred
Thousand Dollars ($500,000) in the aggregate with respect to any property loss
in any one (1) year, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (x) shall be of
greater, equal, or like value as the replaced or repaired Collateral and (y)
shall be deemed Collateral in which Agent and the Lenders have been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Agent, be payable to Agent, for the ratable
benefit of the Lenders, on account of the Obligations.

(d)Permitted Prepayment.  Except as provided below, Borrower shall have no right
to prepay the Credit Extensions made in respect of a Credit Facility.  For the
applicable Credit Facility as specified in the Credit Facility Schedule
therefor, Borrower shall have the option to prepay the Prepayable Amount (as
defined below) of such Credit Facility advanced by the Lenders under this
Agreement, provided Borrower (i) provides irrevocable written notice to Agent
and each Lender of its election to prepay the Prepayable Amount at least five
(5) Business Days prior to such prepayment; provided that, the Borrower’s
written notice may state that such notice is conditioned upon (x) a transaction
in connection with the refinancing in full of the Obligations, or (y) a
transaction resulting in a Change in Control, in each case, to the extent such
transaction is not consummated, in which case such notice may be revoked by the
Borrower (by notice to Agent on or prior to the specified effective date) if
such condition is not satisfied, and (ii) pays to Agent, for payment to each
applicable Lender in accordance with its respective Pro Rata Share, on the date
of such prepayment, an amount equal to the sum of (A) the Prepayable Amount,
plus accrued interest thereon, (B) any fees payable under the Fee Letters by
reason of such prepayment with respect to the Prepayable Amount, (C) the
Applicable Prepayment Fee as specified in the Credit Facility Schedule for the
Credit Facility being prepaid, and (D) all Protective Advances.  The term
“Prepayable Amount” means the lesser of (x) all of the Credit Extensions and all
other Obligations under all Credit Facilities and (y) a portion of the Credit
Extensions and related Obligations in incremental amounts of no less than
$5,000,000 of principal being prepaid.

Reserved

.

Reserved

.

Interest and Payments; Administration

.

2



 

--------------------------------------------------------------------------------

 

(a)Interest; Computation of Interest.  Each Credit Extension shall bear interest
on the outstanding principal amount thereof from the date when made until paid
in full at a rate per annum equal to the Applicable Interest Rate.  Each Lender
may, upon the failure of Borrower to pay any fees or interest as required
herein, capitalize such interest and fees and begin to accrue interest thereon
until paid in full, which such interest shall be at a rate per annum equal to
the Applicable Interest Rate unless and until the Default Rate shall otherwise
apply.  All other Obligations shall bear interest on the outstanding amount
thereof from the date they first become payable by Borrower under the Financing
Documents until paid in full at a rate per annum equal to the Applicable
Interest Rate unless and until the Default Rate shall otherwise apply.  Interest
on the Credit Extensions and all fees payable under the Financing Documents
shall be computed on the basis of a three hundred sixty (360) day year and the
actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension or other advance, the
date of the making of such Credit Extension or advance shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension or advance is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension or advance.  As
of each Applicable Interest Rate Determination Date, Agent shall determine
(which determination shall, absent manifest error in calculation, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Credit Extensions.

(b)Default Rate.  Upon the election of Agent following the occurrence and during
the continuance of an Event of Default, Obligations shall bear interest at a
rate per annum which is three hundred basis points (3.00%) above the rate that
is otherwise applicable thereto (the “Default Rate”).  Payment or acceptance of
the increased interest rate provided in this subsection is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or the
Lenders.

(c)Payments Generally.  Except as otherwise provided in this Agreement,
including pursuant to Section 2.6(c), or as otherwise directed by Agent, all
payments in respect of the Obligations shall be made to Agent for the account of
the applicable Lenders in accordance with their Pro Rata Share.  Payments of
principal and interest in respect of each Credit Facility shall be made to each
applicable Lender identified on the applicable Credit Facility Schedule.  All
Obligations are payable upon demand of Agent in the absence of any other due
date specified herein.  All fees payable under the Financing Documents shall be
deemed non-refundable as of the date paid.  Any payment required to be made to
Agent or a Lender (and any servicer or trustee on behalf of a securitization
vehicle designated by either) under this Agreement may be made by debit or
automated clearing house payment initiated by Agent or such Lender (or any
servicer designated or trustee on behalf of a securitization vehicle on behalf
of either) from any of Borrower’s deposit accounts, including the Designated
Funding Account, and Borrower hereby authorizes Agent and each Lender (or any
servicer or trustee on behalf of a securitization vehicle designated on behalf
of either) to debit any such accounts for any amounts Borrower owes hereunder
when due; provided that Agent shall endeavor in good faith to give five (5) days
prior written notice to Borrower that such debit shall be made.  Without
limiting the foregoing, Borrower shall tender to Agent and the Lenders any
authorization forms as Agent or any Lender may require to implement such debit
or automated clearing house payment.  These debits or automated clearing house
payments shall not constitute a set-off.  Payments of principal and/or interest
received after 2:00 PM New York time are considered received at the opening of
business on the next Business Day.  When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid.  All payments to
be made by Borrower under any Financing Document shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.  The balance of the Obligations, as recorded in
Agent’s books and records at any time, shall be conclusive and binding evidence
of the amounts due and owing to Agent and the Lenders by each Borrower absent
manifest error; provided, however, that any failure to so record or any error in
so recording shall not limit or otherwise affect any Borrower’s duty to pay all
amounts owing hereunder or under any Financing Document.  Agent shall endeavor
to provide Borrower with a monthly statement regarding the Credit Extensions
(but neither Agent nor any Lender shall have any liability if Agent shall fail
to provide any such statement).  Unless Borrower notifies Agent of any objection
to any such statement (describing with reasonable detail the basis for such
objection) within ninety (90) days after the date of receipt thereof, it shall
be deemed final, binding and conclusive upon Borrower in all respects as to all
matters reflected therein.  Notwithstanding the foregoing, if there are more
than three (3) Lenders at any time, all payments referred to above and herein to
be made to each Lender shall be made to the Agent for the benefit of the Lenders
and Agent shall then remit any such payments owing to a Lender, based on its Pro
Rata Share or otherwise, as so owed to such Lender.

3



 

--------------------------------------------------------------------------------

 

(d)Interest Payments; Maturity Date.  Commencing on the first (1st) Payment Date
following the funding of a Credit Extension, and continuing on the Payment Date
of each successive month thereafter through and including the Maturity Date,
Borrower shall make monthly payments of interest, in arrears, calculated as set
forth in this Section 2.6.  All unpaid principal and accrued interest is due and
payable in full on the Termination Date or any earlier date specified
herein.  If the Obligations are not paid in full on or before the Termination
Date, all interest thereafter accruing shall be payable immediately upon
accrual.

(e)Fees.  Borrower shall pay, as and when due and payable under the terms of the
Fee Letters, to Agent and each Lender, as applicable, for their own accounts and
not for the benefit of any other Lenders, the fees set forth in the Fee
Letters.  Notwithstanding the foregoing, if there are more than three (3)
Lenders at any time, all payments referred to above and herein to be made to
each Lender shall be made to the Agent for the benefit of the Lenders and Agent
shall then remit any such payments owing to a Lender, based on its Pro Rata
Share or otherwise, as so owed to such Lender.

(f)Protective Advances.  Borrower shall pay to Agent for the account of the
Lenders all Protective Advances (including reasonable and documented attorneys’
fees and expenses for documentation and negotiation of this Agreement and the
other Financing Documents) when due under any Financing Document (and in the
absence of any other due date specified herein, such Protective Advances shall
be due upon demand).

(g)Maximum Lawful Rate.  In no event shall the interest charged hereunder with
respect to the Obligations exceed the maximum amount permitted under the Laws of
the State of New York.  Notwithstanding anything to the contrary in any
Financing Document, if at any time the rate of interest payable hereunder (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower shall,
to the extent permitted by Law, continue to pay interest at the Maximum Lawful
Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received, had the interest been
calculated for the full term hereof at the Maximum Lawful Rate.  If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of such Lender’s Credit Extensions or to
other amounts (other than interest) payable hereunder, and if no such Credit
Extensions or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

(h)Taxes; Additional Costs.

(i)Any and all payments by or on account of any obligation of Borrower hereunder
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  For purposes of this Section 2.6(h), the term “applicable
law” shall include FATCA.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.6(h))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(ii)Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Agent timely reimburse it
for the payment of, any Other Taxes.

4



 

--------------------------------------------------------------------------------

 

(iii)Borrower shall indemnify each Recipient, within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.6(h)) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Agent), or by Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(iv)Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (A) any Indemnified Taxes attributable to such Lender (but
only to the extent that Borrower has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so), (B)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.1(c) relating to the maintenance of a Participant Register and (C)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Agent in connection with this Agreement or any Obligation, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender pursuant to this Agreement or otherwise
payable by Agent to the Lender from any other source against any amount due to
Agent under this paragraph (iv).

(v)As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.6(h), Borrower shall deliver
to Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to Agent.

(vi)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made in connection with this Agreement or any
Obligation shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by Borrower or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two (2) sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.6(h)(vii)(A), (vii)(B) and (vii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(vii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under this Agreement or any Financing Document, executed copies of IRS Form
W-8BEN-E or W-8BEN, as applicable, establishing an

5



 

--------------------------------------------------------------------------------

 

exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement or any other Financing Document, IRS
Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable and (y) a certification to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC, together with such
Other Tax Certification as Borrower or Agent may reasonably request from time to
time; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN,
as applicable, IRS Form W-9, and/or such Other Tax Certification from each
beneficial owner as Borrower or Agent may reasonably request, as applicable;
provided that if the Foreign Lender is a partnership and one (1) or more direct
or indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide such Other Tax Certification as may
be reasonably required by Borrower or Agent on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
Other Tax Certification as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

(D)if a payment made to a Lender under this Agreement or any Financing Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such Other Tax
Certification reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.6(h)(vi) or (vii) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Agent in writing of its legal inability to do so.

(viii)If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.6(h) (including by the payment of additional amounts
pursuant to this Section 2.6(h)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.6(h) with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (viii) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such

6



 

--------------------------------------------------------------------------------

 

Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (viii), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (viii) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(ix)If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction;
provided, however, that notwithstanding anything in this Agreement to the
contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(x)If any Lender requires compensation under this subsection (h), or requires
any Borrower to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
subsection (h), then, upon the written request of Borrower, such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (A) would eliminate or materially reduce amounts
payable pursuant to any such subsection, as the case may be, in the future, and
(B) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender (as determined in its sole
discretion).  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(xi)Each party’s obligations under this Section 2.6(h) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(i)Administrative Fees and Charges.

(i)Borrower shall pay to Agent, for its own account and not for the benefit of
any other Lenders, all reasonable fees and expenses in connection with audits
and inspections of the books and records of the Credit Parties, audits,
valuations or appraisals of the Collateral, audits of Borrower’s compliance with
applicable Laws and such other matters as Agent shall deem reasonably
appropriate, which shall be due and payable on the first (1st) Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to any Borrower; provided that, as long as no Event of Default
has occurred within the preceding twelve (12) months, Agent shall be entitled to
such reimbursement for no more than one (1) audit and inspection per calendar
year.

7



 

--------------------------------------------------------------------------------

 

(ii)If payments of principal or interest due on the Obligations, or any other
amounts due hereunder or under the other Financing Documents, are not timely
made and remain overdue for a period of five (5) Business Days, Borrower,
without notice or demand by Agent, promptly shall pay to Agent, for its own
account and not for the benefit of any other Lenders, as additional compensation
to Agent in administering the Obligations, an amount equal to three percent
(3.0%) of each delinquent payment.

Secured Promissory Notes

.  At the election of any Lender made as to each Credit Facility for which it
has made Credit Extensions, each Credit Facility shall be evidenced by one (1)
or more secured promissory notes in form and substance reasonably satisfactory
to Agent and the Lenders (each a “Secured Promissory Note”).  Upon receipt of an
affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

3.

CONDITIONS OF CREDIT EXTENSIONS

Conditions Precedent to Initial Credit Extension

.  Each Lender’s obligation to make the initial advance in respect of a Credit
Facility is subject to the condition precedent that Agent shall consent to or
shall have received, in form and substance satisfactory to Agent, such
documents, and completion of such other matters, as Agent may reasonably deem
necessary or appropriate, including, without limitation, all items listed on the
Closing Deliveries Schedule attached hereto.

Conditions Precedent to all Credit Extensions

.  The obligation of each Lender to make each Credit Extension, including the
initial Credit Extension, is subject to the following conditions precedent:

(a)satisfaction of all Applicable Funding Conditions for the applicable Credit
Extension as set forth in the Credit Facility Schedule, if any, in each case
each in form and substance reasonably satisfactory to Agent and each Lender;

(b)timely receipt by Agent and each Lender of an executed Credit Extension Form
in the form attached hereto;

(c)for Credit Extensions made on the Closing Date, the representations and
warranties in Article 5 and elsewhere in the Financing Documents shall be true,
correct and complete in all respects on the Closing Date; provided, however,
that those representations and warranties expressly referring to a specific date
shall be true, correct and complete in all respects as of such date;

(d)for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  Each
Credit Extension is each Credit Party’s representation and warranty on that date
that the representations and warranties in Article 5 and elsewhere in the
Financing Documents remain true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(e)no Default or Event of Default shall have occurred and be continuing or
result from the Credit Extension;

(f)for Credit Extensions made on the Closing Date, Agent shall be reasonably
satisfied with the results of all searches conducted under Section 3.5;

8



 

--------------------------------------------------------------------------------

 

(g)receipt by Agent of such evidence as Agent shall request to confirm that the
documents delivered pursuant to Section 3.1 remain current, accurate and in full
force and effect, or if not, updates thereto, each in form and substance
reasonably satisfactory to Agent; and

(h)as determined in such Lender’s reasonable discretion, there has not occurred
any fact, event or circumstance that would likely result in a Material Adverse
Change.

Method of Borrowing

.  Each Credit Extension in respect of each Credit Facility shall be in an
amount at least equal to the applicable Minimum Credit Extension Amount for such
Credit Facility as set forth in the Credit Facility Schedule or such lesser
amount as shall remain undisbursed under the Applicable Commitments for such
Credit Facility.  The date of funding for any requested Credit Extension shall
be a Business Day.  To obtain a Credit Extension, Borrower shall deliver to
Agent a completed Credit Extension Form executed by a Responsible
Officer.  Agent may rely on any notice given by a person whom Agent reasonably
believes is a Responsible Officer or designee thereof. Agent and the Lenders
shall have no duty to verify the authenticity of any such notice.

Funding of Credit Facilities

.  In Agent’s discretion, Credit Extensions may be funded by Agent on behalf of
the Lenders or by the Lenders directly.  If Agent elects to fund any Credit
Extension on behalf of the Lenders, upon the terms and subject to the conditions
set forth in this Agreement, each Lender, severally and not jointly, shall make
available to Agent its Pro Rata Share of the requested Credit Extension, in
lawful money of the United States of America in immediately available funds,
prior to 11:00 a.m. (New York time) on the specified date for the Credit
Extension.  Agent (or if Agent elects to have each Lender fund its Credit
Extensions to Borrower directly, each Lender) shall, unless it shall have
determined that one of the conditions set forth in Section 3.1 or 3.2, as
applicable, has not been satisfied, by 2:00 p.m. (New York time) on the
specified date for the Credit Extension, credit the amounts received by it in
like funds to Borrower by wire transfer to the Designated Funding Account (or to
the account of Borrower in respect of the Obligations, if the Credit Extension
is being made to pay an Obligation of Borrower).  A Credit Extension made prior
to the satisfaction of any conditions set forth in Section 3.1 or 3.2 shall not
constitute a waiver by Agent or the Lenders of Borrower’s obligation to satisfy
such conditions, and any such Credit Extension made in the absence of such
satisfaction shall be made in each Lender’s discretion.

Searches

.  Before the Closing Date, and thereafter (as and when determined by Agent in
its reasonable discretion), Agent shall have the right to perform, all at the
Credit Parties’ expense, the searches described in clauses (a), (b), and (c)
below against Borrower and any other Credit Party, the results of which are to
be consistent with the Credit Parties’ representations and warranties under this
Agreement and the reasonably satisfactory results of which shall be a condition
precedent to all Credit Extensions requested by Borrower:  (a) title
investigations, UCC searches and fixture filings searches and the equivalent
thereof in each applicable foreign jurisdiction; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above and, in the case of any Credit Party organized in Ireland, solely if and
when applicable under this Agreement (which for the avoidance of doubt, is not
the case on the Closing Date) winding up and petitions search and judgments
search, each in the Central Office of The High Court of Ireland; and (c)
searches of applicable corporate, limited liability company, partnership and
related records to confirm the continued existence, organization and good
standing of the applicable Person and the exact legal name under which such
Person is organized and, in the case of any Credit Party organized in Ireland,
solely if and when applicable under this Agreement (which for the avoidance of
doubt, is not the case on the Closing Date), searches in the Irish Companies
Registration Office.

4.

CREATION OF SECURITY INTEREST

Grant of Security Interest

.  Each Credit Party hereby grants Agent, for the ratable benefit of the
Lenders, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Agent, for the
ratable benefit of the Lenders, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products
thereof.  Each Credit Party represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent.  

9



 

--------------------------------------------------------------------------------

 

Representations and Covenants

.

(a)As of the Closing Date, no Credit Party has any ownership interest in any
Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents or investment property (other than as disclosed on the Disclosure
Schedule attached hereto).

(b)Each Credit Party shall promptly (and in any event within ten (10) days of
acquiring any of the following) deliver to Agent all tangible Chattel Paper and
all Instruments and documents owned at any time by such Credit Party and
constituting part of the Collateral, in an aggregate amount greater than
$250,000 with respect to all such Chattel Paper, Instruments and documents, duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent.  Each Credit Party shall
provide Agent with “control” (as defined in the Code) of all electronic Chattel
Paper owned by such Credit Party and constituting part of the Collateral by
having Agent identified as the assignee on the records pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of control set forth in the Code.  Each Credit Party also shall deliver to Agent
all security agreements securing any such Chattel Paper and securing any such
Instruments.  If reasonably requested by Agent, each Credit Party will mark
conspicuously all such Chattel Paper and all such Instruments and Documents with
a legend, in form and substance satisfactory to Agent, indicating that such
Chattel Paper and such Instruments and Documents are subject to the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Financing Documents.

(c)Each Credit Party shall promptly (and in any event within ten (10) days of
acquiring any of the following) deliver to Agent all letters of credit, in an
aggregate amount greater than $250,000 for all such letters of credit, on which
such Credit Party is the beneficiary and which give rise to letter of credit
rights owned by such Credit Party which constitute part of the Collateral in
each case duly endorsed and accompanied by duly executed instruments of transfer
or assignment, all in form and substance satisfactory to Agent.  Each Credit
Party shall take any and all actions as may be necessary or desirable, or that
Agent may request, from time to time, to cause Agent to obtain exclusive
“control” (as defined in the Code) of any such letter of credit rights in a
manner acceptable to Agent.

(d)Each Credit Party shall promptly (and in any event within 10 days) advise
Agent upon any Credit Party becoming aware that it has any interests in any
commercial tort claim (or a series of related commercial tort claims) with an
aggregate value in excess of Two Hundred Fifty Thousand Dollars ($250,000) that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and each Credit Party
shall, with respect to any such commercial tort claim, execute and deliver to
Agent such documents as Agent shall request to perfect, preserve or protect the
Liens, rights and remedies of Agent with respect to any such commercial tort
claim.

(e)Except for Inventory in an aggregate amount of One Million Dollars
($1,000,000) or Inventory or other Collateral held by contract manufacturing
organizations, contract research organizations, licensees, corporate
collaborators, or similar entities, in each case in the Ordinary Course of
Business, no Inventory or other Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of the Credit
Parties’ agents or processors without prior written notice to Agent and such
Credit Party taking commercially reasonable efforts to obtain the receipt by
Agent, if Agent has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) satisfactory to Agent prior to the
commencement of such possession or control.  Each Credit Party shall, upon the
request of Agent, notify any such warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Financing Documents, instruct in a commercially
reasonable manner such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall, in Agent’s discretion, take
commercially reasonable efforts to obtain an Access Agreement or other
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.  Notwithstanding the foregoing, subject to Section 6.13, Credit
Parties shall use commercially reasonable best efforts to ensure that, at all
times, the Credit Parties’ U.S. corporate headquarters location is covered by an
Access Agreement.

10



 

--------------------------------------------------------------------------------

 

(f)Upon request of Agent, each Credit Party shall promptly deliver to Agent any
and all certificates of title, applications for title or similar evidence of
ownership of all such tangible personal property (other than tangible personal
property that is subject to a Permitted Lien under clause (b) of such
definition) having a fair market value exceeding $250,000 in the aggregate and
shall cause Agent to be named as lienholder on any such certificate of title or
other evidence of ownership.  No Credit Party shall permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(g)As of the Closing Date and each subsequent date that the representations and
warranties under this Agreement are remade, all Deposit Accounts, Securities
Accounts, Commodity Accounts or other bank accounts or investment accounts owned
by a Credit Party, together with the purpose of such accounts and the financial
institutions at which such accounts reside, are listed on the Disclosure
Schedule or as otherwise disclosed to Agent in writing from time to time.

(h)Each Credit Party hereby authorizes Agent to file without the signature of
such Credit Party one or more UCC financing statements (and, if applicable,
shall comply with all equivalent requirements in jurisdictions outside of the
United States) relating to its Liens on all or any part of the Collateral, which
financing statements may list Agent as the “secured party” and such Credit Party
as the “debtor” and which describe and indicate the collateral covered thereby
as all or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Credit Party now owned or hereafter acquired), in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Credit Party any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Credit Party also ratifies its authorization
for Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  

(i)As of the Closing Date, no Credit Party holds, and after the Closing Date,
each Credit Party shall promptly (and in any event within ten (10) days) notify
Agent in writing upon creation or acquisition by any Credit Party of, any
Collateral which constitutes a claim against any Governmental Authority,
including, without limitation, the federal government of the United States or
any instrumentality or agency thereof, the assignment of which claim is
restricted by any applicable Law, including, without limitation, the federal
Assignment of Claims Act and any other comparable Law.  Upon the request of
Agent, each Credit Party shall take such reasonable steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

(j)Each Credit Party shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

5.REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants as follows on the Closing Date, on the
date of each Credit Extension, and on such other dates when such representations
and warranties under this Agreement are made or deemed to be made:

Due Organization, Authorization: Power and Authority

.

(a)Each Credit Party and each Subsidiary thereof is duly existing and in good
standing, as a Registered Organization in its respective jurisdiction of
formation, or, in the case of any Credit Party formed outside the United States
or any political subdivision thereof, incorporated, existing and, where the
jurisdiction in which such entity is incorporated has a concept of good
standing, is in good standing under the laws of its jurisdiction of
incorporation.  Each Credit Party and each Subsidiary thereof has the power to
own its own assets and is qualified and licensed to do business and is in good
standing (if applicable in such jurisdiction) in each jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Change.  The Financing Documents have been duly
authorized, executed and delivered by each Credit Party and constitute legal,
valid and binding agreements enforceable in

11



 

--------------------------------------------------------------------------------

 

accordance with their terms.  The execution, delivery and performance by each
Credit Party of each Financing Document executed or to be executed by it is in
each case within such Credit Party’s powers.

(b)The execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party do not (i) conflict with any of such Credit
Party’s organizational documents; (ii) contravene, conflict with, constitute a
default under or violate any material applicable Law in any material respect;
(iii) contravene, conflict or violate any material applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which such Credit Party or any of its property or assets may be
bound or affected; (iv) require any action by, filing, registration, or
qualification with, or Required Permit from, any Governmental Authority (except
such Required Permits which have already been obtained and are in full force and
effect); or (v) constitute a material default under or conflict with any
Material Agreement.  

Litigation

.  Except as disclosed on the Disclosure Schedule or, after the Closing Date,
pursuant to Section 6.7, there are no actions, suits, proceedings or formal
investigations pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against any Credit Party which involves the
possibility of any judgment or liability of more than One Million Dollars
($1,000,000.00) or that could result in a Material Adverse Change, or which
questions the validity of the Financing Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing, nor
does any Credit Party have reason to believe that any such actions, suits,
proceedings or investigations are threatened.

No Material Deterioration in Financial Condition; Financial Statements

.  All financial statements for the Credit Parties delivered to Agent or any
Lender fairly present, in conformity with GAAP, in all material respects the
consolidated financial condition and consolidated results of operations of such
Credit Party.  Except as disclosed to Agent in writing, there has not occurred
any fact, event or circumstance that could be reasonably expected to result in a
Material Adverse Change.

Solvency

.  After giving effect to all rights of the Credit Parties arising under Section
15.7(b) and any other rights of contribution or similar rights of such Credit
Party, the fair salable value of each Credit Party’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities.  After
giving effect to the transactions described in this Agreement and all rights of
the Credit Parties arising under Section 15.7(b) and any other rights of
contribution or similar rights of such Credit Party, (a) no Credit Party is left
with unreasonably small capital in relation to its business as presently
conducted, and (b) each Credit Party is able to pay its debts (including trade
debts) as they mature.

Subsidiaries; Investments; Margin Stock

.  The Credit Parties and their Subsidiaries do not own any stock, partnership
interest or other equity securities, except for Permitted Investments.  Without
limiting the foregoing, the Credit Parties and their Subsidiaries do not own or
hold any Margin Stock.

Tax Returns and Payments; Pension Contributions

.  Each Credit Party and its Subsidiaries has timely filed all required federal
and state income tax returns and other material tax returns and reports, and,
except for those Taxes that are subject to a Permitted Contest or otherwise
permitted in Section 6.4, each Credit Party and its Subsidiaries has timely paid
all federal and material foreign, state and local Taxes, assessments, deposits
and contributions owed by such Credit Party or Subsidiary.  Other than as
disclosed to Agent in accordance with Section 6.2(a)(vii), Credit Parties are
unaware of any claims or adjustments proposed for any prior tax years of any
Credit Party or any of its Subsidiaries which could result in additional
material Taxes becoming due and payable by such Credit Party.  No Credit Party
nor any trade or business (whether or not incorporated) that is under common
control with any Credit Party within the meaning of Section 414(b) or (c) of the
IRC (and Sections 414(m) and (o) of the IRC for purposes of the provisions
relating to Section 412 of the IRC) or Section 4001 of ERISA (an “ERISA
Affiliate”) (i) has failed to satisfy the “minimum funding standards” (as
defined in Section 412 of or Section 302 of ERISA), whether or not waived, with
respect to any Pension Plan, (ii) has incurred liability with respect to the
withdrawal or partial withdrawal of any Credit Party or ERISA Affiliate from any
Pension Plan or incurred a cessation of operations that is treated as a
withdrawal, (iii) has incurred any liability under Title IV of ERISA (other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA), (iv) has
had any “reportable event” as defined in Section 4043(c) of ERISA (or the
regulations issued thereunder) (other than an event for which the thirty (30)
day notice

12



 

--------------------------------------------------------------------------------

 

requirement is waived) occur with respect to any Pension Plan or (v) failed to
maintain (1) each “plan” (as defined by Section 3(3) of ERISA) in all material
respects with the applicable provisions of ERISA, the IRC and other federal or
state laws, and (2) the tax qualified status of each plan (as defined above)
intended to be so qualified.

Intellectual Property and License Agreements

.  A list of all Registered Intellectual Property of each Credit Party and all
material in-bound license or sublicense agreements, material exclusive out-bound
license or sublicense agreements, or other material rights of any Credit Party
to use Intellectual Property (but excluding in-bound licenses of
over-the-counter software that is commercially available to the public), as of
the Closing Date and, as updated pursuant to Section 6.14, is set forth on the
Intangible Assets Schedule.   Except for Permitted Liens, each Credit Party is
the sole owner of its Intellectual Property free and clear of any Liens.  Each
patent of the Credit Parties material to such Credit Party’s business is valid
and enforceable in all material respects and no part of the Material Intangible
Assets has been judged invalid or unenforceable, in whole or in part, and to any
Credit Party’ knowledge, as of the Closing Date, no claim has been made that any
part of the Intellectual Property violates the rights of any third party.

Regulatory Status

(a).  

(a)All of Credit Parties’ Products and all material Regulatory Required Permits
are listed on the Products Schedule and Required Permits Schedule, respectively
(as updated from time to time pursuant to Section 6.14), and Borrower has
delivered to Agent a copy of all material Regulatory Required Permits requested
by Agent as of the date hereof or to the extent requested by Agent pursuant to
Section 6.16(b).  

(b)None of the Credit Parties or any Subsidiary thereof are in violation of any
Healthcare Law (i) material to its business in any material respect or (ii) to
the extent such violation could be reasonably expected to result in a Material
Adverse Change.

(c)None of the Credit Parties’ or their Subsidiaries’ officers, directors,
employees, shareholders, their agents or affiliates has made an untrue statement
of material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991).

(d)With respect to each Product material to the business of such Credit Party,
(i) Credit Parties and their Subsidiaries have received, and such Product is the
subject of, all Regulatory Required Permits needed in connection with the
testing, manufacture, marketing or sale of such Product as currently necessary
and being conducted by or on behalf of Credit Parties, and have provided Agent
with all notices and other information required by Section 6.16, (ii) such
Product is being tested, manufactured, marketed or sold, as the case may be, in
material compliance with all applicable Laws and Regulatory Required Permits
material to such Credit Party’s or Subsidiary.  

(e)As of the Closing Date, there have been no Regulatory Reporting Events.

No Default.  No Event of Default, or to such Borrower’s knowledge, Default, has
occurred and is continuing.  No Credit Party is in breach or default under or
with respect to any contract, agreement, lease or other instrument to which it
is a party or by which its property is bound or affected, which breach or
default could reasonably be expected to have a Material Adverse Change.

 

Accuracy of Schedules and Perfection Certificate

.  All information set forth in the Disclosure Schedule, Intangible Assets
Schedule, the Required Permits Schedule and the Products Schedule is true,
accurate and complete in all material respects as of the Closing Date, the date
of delivery of the last Compliance Certificate delivered with respect to the
last month of a calendar quarter and any other subsequent date on which Credit
Parties are requested to update such certificate.  All information set forth in
the Perfection Certificate is true, accurate and

13



 

--------------------------------------------------------------------------------

 

complete in all material respects as of the Closing Date, the date of each
Credit Extension and each other subsequent date on which Credit Parties deliver
an updated Perfection Certificate pursuant to Agent’s reasonable request.

5.11FCPA and Anti-Corruption Law.  For the immediately preceding five year
period, no Credit Party nor any of its Subsidiaries nor, to the knowledge of any
Credit Party, any director, officer, agent, employee or other Person acting in
such capacity on behalf of any Credit Party or any of its Subsidiaries, has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption law.  No part of the proceeds of the Credit
Extensions shall be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA. Each Credit Party and its Subsidiaries have
conducted their businesses in material compliance with applicable
anti-corruption laws and has broadly instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

6.AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees as follows:

Organization and Existence; Government Compliance

.

(a)Each Credit Party and its Subsidiaries shall maintain its legal existence and
good standing in its respective jurisdiction of formation and shall maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Change; provided, however,
that the foregoing shall not prohibit any merger or consolidation expressly
permitted pursuant to Section 7.3.  If a Credit Party is not now a Registered
Organization but later becomes one, Credit Parties shall promptly (and in any
event within ten (10) days) notify Agent of such occurrence and provide Agent
with such Credit Party’s organizational identification number.

(b)Each Credit Party shall, and shall cause each Subsidiary to, comply with all
Laws, ordinances and regulations to which it or its business locations are
subject, the noncompliance with which could reasonably be expected to result in
a Material Adverse Change.  Each Credit Party shall, and shall cause each
Subsidiary to, obtain and keep in full force and effect and comply with all of
the Required Permits, except where failure to have or maintain compliance with
or effectiveness of such Required Permit could not reasonably be expected to
result in a Material Adverse Change.  Upon request of Agent or any Lender, each
Credit Party shall promptly (and in any event within five (5) Business Days of
such request) provide copies of any such obtained Required Permits to Agent.
Credit Parties shall notify Agent within five (5) Business Days (but in any
event prior to Borrower submitting any requests for Credit Extensions or release
of any reserves) of the occurrence of any facts, events or circumstances known
to any Credit Party, whether threatened, existing or pending, that could cause
any Required Permit to become limited, suspended or revoked.  

Financial Statements, Reports, Certificates

.

(a)Each Credit Party shall deliver to Agent: (i) as soon as available, but no
later than forty-five (45) days after the last day of each fiscal quarter, a
company prepared consolidated balance sheet, income statement and cash flow
statement covering such Credit Party’s consolidated operations for such month
certified by a Responsible Officer and in a form reasonably acceptable to Agent;
(ii) as soon as available, but no later than one hundred twenty (120) days after
the last day of a Credit Party’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion (other than a going concern qualification based solely on
any Credit Party having negative profits or a determination that any Credit
Party has less than 12 months liquidity) on the financial statements from an
independent certified public accounting firm acceptable to Agent  in its
reasonable discretion; (iii) as soon as available after approval thereof by such
Credit Party’s governing board, but no later than sixty (60) days after the last
day of such Credit Party’s fiscal year such Credit Party’s financial projections
for the current fiscal year; (iv) within five (5) Business Days of filing, all
reports on Form 10-K, 10-Q and

14



 

--------------------------------------------------------------------------------

 

8‑K filed with the Securities and Exchange Commission (“SEC”) or a link thereto
on such Credit Party’s or another website on the Internet; (v) [reserved]; (vi)
promptly (and in any event within ten (10) days of any request therefor) such
readily available budgets, sales projections, operating plans, other financial
information, reports or statements regarding the Credit Parties reasonably
requested by Agent; and (vii) within ten (10) days after any Credit Party
becomes aware of any material claim or adjustment proposed for any prior tax
years of any Credit Party or any of their Subsidiaries which could result in
additional Taxes becoming due and payable by such Credit Party or Subsidiary,
notice of such claim or adjustment. Any report, notice or other materials that
are required to be delivered pursuant to clauses (i), (ii) or (iv) of this
Section 6.2(a) shall be considered so delivered upon the filing of such item
with the SEC as long as a link thereto is available on Credit Party’s or another
website on the Internet.

(b)Within forty-five (45) days after the last day of each month, Credit Parties
shall deliver to Agent, a duly completed Compliance Certificate signed by a
Responsible Officer.  If requested by Agent, back-up documentation (including,
without limitation, bank statements as Agent shall reasonably require)
evidencing the certifications set forth in the Compliance Certificate.

(c)Each Credit Party shall keep proper books of record and account in accordance
with GAAP in which full, true and correct entries in all material respects shall
be made of all dealings and transactions in relation to its business and
activities.  Upon prior written notice and during normal business hours,
Borrower shall allow, and cause each Credit Party to allow, Agent to visit and
inspect any properties of a Credit Party, to examine and make abstracts or
copies from any Credit Party’s books, to conduct a collateral audit and analysis
of its operations and the Collateral to verify the amount and age of the
accounts, the identity and credit of the respective account debtors, to review
the billing practices of the Credit Party and to discuss its respective affairs,
finances and accounts with their respective officers and employees and shall use
commercially reasonable efforts to allow Agent to discuss such affairs, finances
and accounts with Credit Parties’ independent public accountants; provided,
however, that no more than one (1) such visit and inspection shall occur per
calendar year unless an Event of Default has occurred and is continuing.  Credit
Parties shall reimburse Agent for all reasonable costs and expenses associated
with such visits and inspections.

(d)Each Credit Party shall deliver to Agent, within ten (10) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Required Permits
material to such Credit Party’s business or otherwise on the operations of such
Credit Party or any of its Subsidiaries.

(e)Each Credit Party shall promptly, but in any event within five (5) Business
Days, after any Responsible Officer of any Credit Party obtains knowledge of the
occurrence of any event or change (including, without limitation, any notice of
any violation of Healthcare Laws) that has resulted or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Change, a certificate of a Responsible Officer specifying the nature and
period of existence of any such event or change, or specifying the notice given
or action taken by such holder or Person and the nature of such event or change,
and what action the applicable Credit Party or Subsidiary has taken, is taking
or proposes to take with respect thereto.

(f)Each Credit Party shall promptly after the request by any Lender, provide all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act.

(g)Credit Parties shall promptly (and in any event within three (3) Business
Days of the occurrence thereof) provide Agent and each Lender with written
notice of the occurrence of a Cash Trigger Event, which notice shall be
accompanied by a certificate from a Responsible Officer from each Credit Party
(A) acknowledging that a Cash Trigger Event has occurred, (B) specifying the
date on which the Cash Trigger Event occurred, and (C) acknowledging that Agent
may exercise any rights it may have under this Agreement or any other Financing
Document with respect to the Cash Trigger Event, subject to the terms and
conditions of this Agreement and the other Financing Documents.  

15



 

--------------------------------------------------------------------------------

 

Maintenance of Property

.  Each Credit Party shall, and shall cause each Subsidiary to, cause all
equipment and other tangible personal property other than Inventory to be
maintained and preserved in the same condition, repair and in working order as
of the date hereof or in the Ordinary Course of Business, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end in its good faith business judgment.  Each Credit Party shall, and
shall cause each Subsidiary to, keep all Inventory in good and marketable
condition, free from material defects, in each case in the Ordinary Course of
Business.  Returns and allowances between a Credit Party and its Account Debtors
shall follow the Credit Party’s customary practices as they exist at the Closing
Date or in the Ordinary Course of Business.  Borrower shall promptly notify
Agent of each return, recovery, dispute and claim that involves more than One
Million Dollars ($1,000,000) of Inventory collectively among all Credit Parties.

Taxes; Pensions

.  Each Credit Party shall timely file all required (x) federal, state and
foreign income tax returns and (y) other material tax returns and reports,
except, in the case of this clause (y), such tax returns or reports related to
Taxes as may be due or owing in an amount less than Five Hundred Thousand
Dollars ($500,000), and timely pay, and cause each Credit Party to timely pay,
(A) all federal and (B) all foreign, state Taxes and other local Taxes,
assessments, deposits and contributions, in each case of clause (B), in excess
of Five Hundred Thousand Dollars ($500,000), and shall deliver to Agent, on
reasonable demand, appropriate certificates attesting to such payments;
provided, however, that a Credit Party may defer payment of any contested Taxes,
so long as such Credit Party (a) in good faith contests its obligation to pay
the Taxes by appropriate proceedings promptly and diligently instituted and
conducted, and (b) adequate reserves in accordance with GAAP are being
maintained by the Credit Party (such contest, a “Permitted Contest”).  Each
Credit Party shall pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms in the
Ordinary Course of Business.  Each Credit Party and their ERISA Affiliates shall
timely make all required contributions to each Pension Plan and shall maintain
each “plan” (as defined by Section 3(3) of ERISA), in each case in material
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other applicable federal and state laws.  Credit Parties shall give written
notice to Agent promptly (and in any event within seven (7) Business Days) upon
a Credit Party becoming aware of any (i) Credit Party’s or any ERISA Affiliate’s
failure to make any material contribution required to be made with respect to
any Pension Plan not having been timely made, (ii)  notice of the PBGC’s, any
Credit Party’s or any ERISA Affiliate’s intention to terminate or to have a
trustee appointed to administer any such Pension Plan, or (iii) complete or
partial withdrawal by any Credit Party or any ERISA Affiliate from any Pension
Plan.

Insurance

.  Each Credit Party shall keep its business and the Collateral insured for
risks and in amounts standard for companies in such Credit Party’s industry and
location and as Agent may reasonably request.  Insurance policies shall be in a
form, with companies, and in amounts that are satisfactory to Agent, and Agent
hereby agrees that Borrower’s and each Credit Party’s policies of insurance in
effect on the Closing Date are in such form, with such companies, and in such
amounts as are reasonably satisfactory to Agent as of the Closing Date.  All
property policies shall have a lender’s loss payable endorsement showing Agent
as sole lender’s loss payee and waive subrogation against Agent, and all
liability policies shall show, or have endorsements showing, Agent as an
additional insured.  No other lender’s loss payees may be shown on the policies
unless Agent shall otherwise consent in writing.  If required by Agent, all
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give Agent at least thirty (30) days’ (ten
(10) days’ for non-payment of premium) notice before cancelling or declining to
renew its policy.  At Agent’s reasonable request, each Credit Party shall
deliver copies of all such Credit Party’s insurance policies and evidence of all
premium payments.  If any Credit Party fails to obtain insurance as required
under this Section 6.5 or to pay any amount or furnish any required proof of
payment to third persons and Agent, Agent may make all or part of such payment
or obtain such insurance policies required in this Section 6.5, and take any
action under the policies Agent deems prudent.

Collateral Accounts

.  Each Credit Party shall provide Agent written notice within fifteen (15) days
after establishing any Collateral Account at or with any bank or financial
institution.  In addition, for each Collateral Account that any Credit Party at
any time maintains (other than an Excluded Account), subject to Section 6.13,
each Credit Party shall (a) with respect to each such Collateral Account located
in the United States, have caused the applicable bank or financial institution
at or with which any Collateral Account is maintained to have executed and
delivered a Control Agreement inform and substance satisfactory to Agent, and
(b) with respect to all Collateral Accounts located outside the United States,
have executed such documents and taken such other action (in a

16



 

--------------------------------------------------------------------------------

 

jurisdiction other than the United States) as is necessary to ensure that Agent
has a first priority perfected security interest in such Collateral Account and
the amounts held therein.  The provisions of the previous sentence shall not
apply to (i) deposit accounts exclusively used for payroll, payroll taxes and,
other employee wage and benefit payments to or for the benefit of a Credit
Party’s employees and identified to Agent by Borrower as such (“Payroll
Accounts”); and (ii) deposit accounts of Credit Parties holding, at any time,
not more than Three Million Dollars ($3,000,000) (or the equivalent thereof in
any foreign currency) in the aggregate with respect to all such accounts when
combined with all amounts held by Restricted Foreign Subsidiaries in accordance
with Section 7.13(a) (the Deposit Accounts set forth in clauses (i) and (ii)
above, “Excluded Accounts”).  Without limiting the foregoing, at all times
Borrower shall maintain one (1) or more separate Deposit Accounts to hold any
and all amounts to be used for payroll, payroll taxes and other employee wage
and benefit payments, and shall not commingle any monies allocated for such
purposes with funds in any other Deposit Account.  Credit Parties shall, at all
times prior to the satisfaction of the Credit Parties obligation under paragraph
4 of the Post-Closing Obligations Schedule, maintain cash and cash equivalents
in an amount equal to or greater than the aggregate outstanding principal amount
of the Credit Extensions in Collateral Accounts that are subject to a Control
Agreement.

Notices of Litigation and Defaults; Cooperation in Litigation

.

(a)The Credit Parties shall promptly (and in any event within the time periods
specified below) provide written notice to Agent of the following:

(i)Within five (5) Business Days of any Credit Party becoming aware of the
existence of any Default or Event of Default; and

(ii)Within five (5) Business Days of any Credit Party becoming aware of any of
the following pending or threatened in writing any action, suit, proceeding or
investigation by or against Borrower or any other Credit Party which involves
the possibility of any judgment or liability of more than One Million Dollars
($1,000,000) or that could result in a Material Adverse Change, or which
questions the validity of any of the Financing Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing.

(b)Each Credit Party shall provide such further information (including copies of
such documentation) as Agent shall reasonably request with respect to any of the
events or notices described in clause (a).  From the date hereof and continuing
through the termination of this Agreement, each Credit Party shall make
available to Agent on behalf of the Lenders, without expense to Agent, each
Credit Party’s officers, employees and agents and books, to the extent that
Agent may deem them reasonably necessary to prosecute or defend any third-party
suit or proceeding instituted by or against Agent or any Lender with respect to
any Collateral or directly relating to a Credit Party.

Creation/Acquisition/Designation of Subsidiaries

. 

(a)Without limiting anything in the definition of Permitted Acquisition, each
Credit Party shall provide Agent prompt notice (but in any event within ten (10)
Business Days) following the creation, to the extent permitted pursuant to this
Agreement, acquisition a new Subsidiary.

(b)Subject to Section 6.8(c), promptly (but in any event within fifteen (15)
Business Days of such creation or acquisition) upon the creation or acquisition
of any Subsidiary, Credit Parties shall, and shall cause each such Subsidiary
(as applicable) to, (i) pledge, have pledged or cause or have caused to be
pledged to Agent pursuant to a pledge agreement in form and substance
satisfactory to Agent, all of the outstanding shares of equity interests or
other equity interests of such Subsidiary owned directly by any Credit Party,
along with undated stock or equivalent powers for such certificates, executed in
blank, (ii) cause such Subsidiary to take such other actions (including entering
into or joining any Security Documents) as are necessary or advisable in the
reasonable opinion of Agent in order to grant Agent, acting on behalf of the
Lenders, a first priority Lien (subject to Permitted Liens) on all real and
personal property of such Subsidiary (other than Excluded Property) in existence
as of such date and in all after acquired property, (iii) become a Guarantor of
all of the Obligations of Borrower hereunder and under the other Financing
Documents pursuant to a joinder agreement or other guaranty and suretyship
agreement in form and

17



 

--------------------------------------------------------------------------------

 

substance satisfactory to Agent, and (iv) cause such Subsidiary to deliver
certified copies of such Subsidiary’s certificate, articles of incorporation or
other organizational documents, together with good standing certificates,
by-laws (or other operating agreement or governing documents), resolutions of
the board of directors or other governing body, approving and authorizing the
execution and delivery of the Security Documents, incumbency certificates and to
execute and/or deliver such other documents and legal opinions or to take such
other reasonable actions as may be requested by Agent, in each case, in form and
substance reasonably satisfactory to Agent (the requirements set forth in
clauses (i)-(iv) above, collectively, the “Joinder Requirements”); provided that
the Credit Parties shall not be permitted to make any Investment in such
Subsidiary until such time as Credit Parties have satisfied the Joinder
Requirements.

(c)Prior to the occurrence of a Restricted Foreign Subsidiary Joinder Event, the
Restricted Foreign Subsidiaries shall not be subject to the Joinder Requirements
set forth in Section 6.8(b).  Upon the occurrence of a Restricted Foreign
Subsidiary Joinder Event (regardless of whether such Restricted Foreign
Subsidiary Joinder Event is continuing), the Credit Parties shall promptly (and
in any event within sixty (60) days of the occurrence of such Restricted Foreign
Subsidiary Joinder Event) comply, and cause each Restricted Foreign Subsidiary
to comply, with the Joinder Requirements as though such Restricted Foreign
Subsidiary were a new Subsidiary such that, without limiting the requirements of
Section 6.8(b), (i) each Restricted Foreign Subsidiary becomes a Guarantor of
all of the Obligations and pledges all of its assets (other than Excluded
Property) to Agent, on behalf of Lenders, to secure the Obligations, in each
case, pursuant to documentation (including, as applicable, agreements governed
by Irish law or other applicable foreign law) in form and substance reasonably
satisfactory to Agent and in accordance with the provisions of Section 6.8(b)
and (ii) all of the outstanding shares of equity interests or other equity
interests of such Restricted Foreign Subsidiary owned directly or indirectly by
any Credit Party have been pledged Agent pursuant to a pledge agreement in form
and substance satisfactory to Agent governed by Irish law or other applicable
foreign law.  Following such a joinder, each such Subsidiary that has been so
joined shall immediately cease to be a Restricted Foreign Subsidiary and shall
at all times thereafter be a Credit Party for all purposes hereunder and under
the other Financing Documents.

Use of Proceeds

.  Borrower shall use the proceeds of the Credit Extensions solely for (a)
transaction fees incurred in connection with the Financing Documents, (b) for
working capital needs of the Credit Parties and their Subsidiaries, and (c) any
other Permitted Purpose specified in the Credit Facility Schedule for such
Credit Facility.  No portion of the proceeds of the Credit Extensions will be
used for family, personal, agricultural or household use or to purchase Margin
Stock.

Hazardous Materials; Remediation

.

(a)If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Credit Party, such
Credit Party will cause the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Credit Party shall comply with each Law requiring the performance at any
real property by such Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

(b)The Credit Parties will provide Agent within thirty (30) days after
written  demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s determination that the failure to
remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Change.

(c)If there is any conflict between this Section 6.10 and any environmental
indemnity agreement which is a Financing Document, the environmental indemnity
agreement shall govern and control.

18



 

--------------------------------------------------------------------------------

 

Power of Attorney

.  Each of the officers of Agent is hereby irrevocably made, constituted and
appointed the true and lawful attorney for each Credit Party (without requiring
any of them to act as such) with full power of substitution to do the
following:  following the occurrence of an Event of Default that is continuing
(other than with respect to clause (b)(iv) below, which does not require an
Event of Default to exist) (a) following the occurrence of an Event of Default
that is continuing, pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral (in each case other
than Permitted Liens), or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (b) so long as Agent has provided not
less than three (3) Business Days’ prior written notice to any Credit Party to
perform the same and such Credit Party failed to take such action, (i) execute
in the name of any Person comprising such Credit Party any schedules,
assignments, instruments, documents, and statements that such Credit Party is
obligated to give Agent under this Agreement or that Agent or any Lender deems
necessary to perfect or better perfect Agent’s security interest or Lien in any
Collateral, (ii) do such other and further acts and deeds in the name of such
Credit Party that Agent may deem necessary or desirable to enforce, protect or
preserve any Collateral or its rights therein, including, but not limited to, to
sign such Credit Party’s name on any invoice or bill of lading for any Account
or drafts against Account Debtors; and (iii) , (A) endorse the name of such
Credit Party upon any and all checks, drafts, money orders, and other
instruments for the payment of money that are payable to such Credit Party; (B)
make, settle, and adjust all claims under such Credit Party’s insurance
policies; (C) take any action such Credit Party is required to take under this
Agreement or any other Financing Document; (D) transfer the Collateral into the
name of Agent or a third party as the Code permits; (E) exercise any rights and
remedies described in this Agreement or the other Financing Documents; and (F)
do such other and further acts and deeds in the name of such Credit Party that
Agent may deem necessary or desirable to enforce its rights with regard to any
Collateral, and (iv) file any uniform commercial code or similar filings to
perfect the security interest of the Agent on behalf of the Lenders provided for
under this Agreement or the transactions contemplated hereby.

Further Assurances

.  Each Credit Party shall, and shall cause each of its Subsidiaries to, at its
own cost and expense, promptly and duly take, execute, acknowledge and deliver
all such further acts, documents and assurances as may from time to time be
necessary or as Agent or Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
establish, create, preserve, protect and perfect a first priority Lien (subject
only to Permitted Liens) in favor of Agent for itself and for the benefit
Lenders on the Collateral (including Collateral acquired after the date hereof),
including on any and all assets of each Credit Party, whether now owned or
hereafter acquired (subject to the limitations set forth in the Financing
Documents).

Post-Closing Obligations

.  Each Credit Party shall complete each of the post-closing obligations and/or
deliver to Agent each of the documents, instruments, agreements and information
listed on the Post-Closing Obligations Schedule attached hereto, on or before
the date set forth for each such item thereon (as the same may be extended by
Agent in writing in its sole discretion), each of which shall be completed or
provided in form and substance satisfactory to Agent and the Lenders.

Disclosure Schedule Updates

.  Each Credit Party shall deliver to Agent, together with the each Compliance
Certificate delivered with respect to the last month of a calendar year under
this Agreement, an update to the Disclosure Schedule correcting all outdated,
inaccurate, incomplete or misleading information therein.  With respect to any
proposed updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed updates only if such updated
information reflects transactions that are otherwise expressly permitted by the
definitions of, and limitations herein pertaining to, Permitted Liens, Permitted
Indebtedness or Permitted Investments (it being understood that such updates
will not be deemed to amend the Disclosure Schedule as in effect on the Closing
Date).  With respect to any updates to the Disclosure Schedule involving matters
other than those set forth in the preceding sentence, Agent will replace the
applicable portion of the Disclosure Schedule attached hereto with such update
upon Agent’s receipt and approval thereof.  

Intellectual Property and Licensing

.

(a)Together with each Compliance Certificate required to be delivered pursuant
to Section 6.2(b) with respect to the last month of a calendar year, to the
extent (A) any Credit Party acquires and/or develops

19



 

--------------------------------------------------------------------------------

 

any new Registered Intellectual Property, or (B) any Credit Party enters into or
becomes bound by any additional exclusive or other material in-bound license or
sublicense agreement, any additional exclusive out-bound license or sublicense
agreement or other agreement with respect to rights in Intellectual Property
(other than over-the-counter software that is commercially available to the
public), or (C) there occurs any other material change in any Credit Party’s
Registered Intellectual Property, in-bound licenses or sublicenses or exclusive
out-bound licenses or sublicenses from that listed on the Intangible Assets
Schedule, then the Credit Parties shall, together with such Compliance
Certificate, deliver to Agent an updated Intangible Assets Schedule reflecting
such updated information.  With respect to any updates to the Intangible Assets
Schedule involving exclusive out-bound licenses or sublicenses, such licenses
shall be consistent with the definitions of and limitations herein pertaining to
Permitted Licenses.

(b)If any Credit Party obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),
such Credit Party shall promptly (in no event less than fifteen (15) days)
execute such intellectual property security agreements (which shall be filed in
the United States Patent and Trademark Office) and other documents and provide
such other information (including, without limitation, copies of applications)
and take such other actions as Agent shall reasonably request  to perfect and
maintain a first priority perfected security interest in favor of Agent, for the
ratable benefit of Lenders, in such property.  If any Credit Party decides to
register any copyrights or mask works in the United States Copyright Office,
such Credit Party shall: (x) provide Agent with at least fifteen (15) days
written notice of such Credit Party’s registration of such copyrights or mask
works together with a copy of the application it filed with the United States
Copyright Office (including Exhibits thereto); (y) execute an intellectual
property security agreement and such other documents and provide such other
information and take such other actions as Agent may reasonably request  to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of the Lenders, in the copyrights or mask works
intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office within fifteen (15) days after filing the copyright or mask
work application(s) with the United States Copyright Office.

(c)Each Credit Party shall own, or be licensed to use or otherwise have the
right to use, all Material Intangible Assets, as the same may change from time
to time in the Ordinary Course of Business.  Each Credit Party shall cause all
Registered Intellectual Property to be duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Change.  Each Credit Party shall at all
times conduct its business without infringement or claim of infringement of any
Intellectual Property rights of others, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Change.  Each Credit
Party shall (i) protect, defend and maintain the validity and enforceability of
its Material Intangible Assets in the Ordinary Course of Business and in its
good faith business judgment, (ii) promptly advise Agent in writing of material
infringements of its Material Intangible Assets, or of a material claim of
infringement by any Credit Party on the Intellectual Property rights of others;
and (iii) not allow any of such Credit Party’s Material Intangible Assets to be
abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable.  

Regulatory Reporting and Covenants

.

(a)Each Credit Party shall notify Agent promptly, and in any event within five
(5) Business Days of receiving, upon receiving written notice or otherwise
becoming aware that, (each, a “Regulatory Reporting Event” and collectively, the
“Regulatory Reporting Events”):  

(i)any Governmental Authority, specifically including the FDA, is conducting or
has conducted (A) if applicable, any investigation of any Credit Party’s or its
Subsidiaries’ manufacturing facilities and processes for any Product (or any
investigation of the facility of a contract manufacturer engaged by any Credit
Party or is Subsidiaries in respect of a Product of which any Credit Party
and/or its Subsidiaries are aware and is not prohibited from disclosing), in
each case which has disclosed any material deficiencies or violations of Laws
and/or the Regulatory Required Permits related thereto or (B) an investigation
or review of any Regulatory Required Permit (other than routine reviews in the
Ordinary Course of Business associated with the renewal or maintenance of a
Regulatory Required Permit);

20



 

--------------------------------------------------------------------------------

 

(ii)any development, testing, manufacturing, or distribution of any Product that
is material to Borrower’s business should cease, whether (A) temporarily and (1)
outside of the ordinary course of business or (2) pursuant to an order by a
Governmental Authority, or (B) permanently;

(iii)any material Regulatory Required Permit has been suspended, revoked.
withdrawn, or adversely limited, modified, or restricted;

(iv)adverse clinical test results have occurred with respect to any Product to
the extent that such results have or could reasonably be expected to result in a
Material Adverse Change;

(v)receipt by any Credit Party or any Subsidiary thereof from the FDA a warning
letter, Form FDA-483, “Untitled Letter,” other correspondence or notice setting
forth material allegedly objectionable observations or alleged material
violations of laws and regulations enforced by the FDA, or any comparable
correspondence from any state or local authority responsible for regulating drug
products and establishments, or any comparable correspondence from any foreign
counterpart of the FDA, or any comparable correspondence from any foreign
counterpart of any state or local authority with regard to any Product or the
manufacture, processing, packing, or holding thereof;

(vi)any material Product recalls or voluntary Product withdrawals from any
market (other than with respect to discrete batches or lots that are not
material in quantity or amount and are not made in conjunction with a larger
recall) have occurred; or

(vii)any significant failures in the manufacturing of any Product that is
material to the business of the Credit Parties have occurred.  

The Credit Parties shall provide to Agent such further information (including
copies of such documentation) as Agent or any Lender shall reasonably request
with respect to any such Regulatory Reporting Event promptly, but in any event
within five (5) Business Days of, upon such reasonable request, in each case
subject to attorney client privilege and any material confidentiality
obligations applicable to such Credit Party.

(b)Each Credit Party shall have, and shall ensure that it and each of its
Subsidiaries has, each material Required Permit and other rights from, and have
made all declarations and filings with, all applicable Governmental Authorities,
all self-regulatory authorities and all courts and other tribunals necessary to
engage in the ownership, management and operation of the business or the assets
of such Credit Party and the Credit Parties shall ensure that no Governmental
Authority has taken action to limit, suspend or revoke any such Required
Permit.  The Credit Parties shall ensure that all such Required Permits are
valid and in full force and effect and the Credit Parties are in material
compliance with the terms and conditions of all such Required Permits in all
material respects.

(c)The Credit Parties will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of the Credit Parties’ business and assets material
to such Credit Party, all Required Permits necessary under Healthcare Laws to
carry on the business of the Credit Parties as it is conducted in the Ordinary
Course of Business in all material respects.

(d)Each Credit Party shall obtain and comply in all material respects with and,
to the extent applicable, use commercially reasonable efforts to cause all third
parties to obtain and comply with, all Regulatory Required Permits at all times
issued or required to be issued by any Governmental Authority, specifically
including the FDA, with respect to such development, testing, manufacture,
marketing or sales of each material Product by such Credit Party as such
activities are at any such time being conducted by such Credit Party, in each
case in the Ordinary Course of Business.

(e)The Credit Parties will timely file or caused to be timely filed (after
giving effect to any extension duly obtained), all material notifications,
reports, submissions, Required Permit renewals and reports required by
Healthcare Laws (which reports will be materially accurate and complete in all
respects and not misleading in any respect and shall not remain open or
unsettled), in each case in the Ordinary Course of Business.

21



 

--------------------------------------------------------------------------------

 

(f)Borrower shall ensure that each material Product in all material respects (i)
is not adulterated or misbranded  within the meaning of the FDCA or any other
applicable Laws in any material respect; (ii) is not an article prohibited from
introduction into interstate commerce under the provisions of Sections 505 of
the FDCA; (iii) has been and/or shall be developed, tested, manufactured,
imported, exported, held, marketed, advertised, promoted, sold, labeled, and
distributed, as applicable, and each service has been conducted, in material
compliance with all applicable Required Permits and Laws; and (iv) each Product
has been and/or shall be manufactured in accordance with Good Manufacturing
Practices.

7.NEGATIVE COVENANTS

No Credit Party shall, nor shall it permit any of its Subsidiaries to, do any of
the following:

Dispositions

.  Convey, sell, abandon, lease, license, transfer, assign or otherwise dispose
of (including by merger, allocation of assets (including allocation of assets to
any series of a limited liability company), division, consolidation or
amalgamation) (collectively, “Transfer”) all or any part of its business or
property, except for (a) sales, transfers or dispositions of Inventory in the
Ordinary Course of Business; (b) sales or abandonment of (i) worn‑out or
obsolete Equipment or (ii) other Equipment that is no longer used or useful in
the business of Borrower with a fair salable value not to exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate per year; (c) to the extent
constituting a Transfer, the granting of Permitted Liens; (d) to the extent they
may constitute a Transfer, the use of cash and cash equivalents to make
Permitted Investments; (e) the granting of Permitted Licenses, (f) payment of
cash and cash equivalents in the ordinary course of Credit Parties’ business in
connection with transactions not prohibited hereunder, (g) the abandonment in
the Ordinary Course of Business of Intellectual Property (other than Material
Intangible Assets) that is no longer used or useful to Credit Parties or their
Subsidiaries in such entity’s reasonable business judgment, (h) distributions of
cash and equity interests permitted under Section 7.7(a), (i) leases or
subleases of real property in the Ordinary Course of Business, (j) Transfers to
a Credit Party of all (but not less than all) of the assets of the Inactive
Subsidiary in connection with the winding down or liquidation of such Inactive
Subsidiary, (k) Transfers of other tangible personal property having a fair
market value not to exceed Two Million Five Hundred Thousand  Dollars
($2,500,000) in the aggregate for any calendar year, provided that at the time
of any such Transfer, no Event of Default shall have occurred and be continuing
or would result from such Transfer, and (l) the issuance of Parent’s common
stock in connection with the conversion, exercise, repurchase, redemption,
settlement or early termination or cancellation of the Permitted Convertible
Note or in connection with any Permitted Warrant Transaction.

Changes in Business, Management, Ownership or Business Locations

.  (a) Engage in, or permit any of its Subsidiaries to engage in, any business
other than the businesses currently engaged in by such Credit Party or such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve (other than any Subsidiary in connection with a transaction permitted
hereunder); (c) (i) have a change in its Chief Executive Officer or Chief
Financial Officer without providing written notice to Agent promptly (but in any
event within five (5) Business Days) following any such change, or (ii) permit a
Change in Control; (d) add any new offices or business locations, or enter into
any new leases with respect to existing offices or business locations containing
an aggregate amount of Collateral in excess of One Million Dollars ($1,000,000)
without first taking commercially reasonable efforts to deliver a fully-executed
Access Agreement to Agent ; (e) without at least ten (10) Business Days prior
written notice to Agent, change its jurisdiction of organization (provided that
no Credit Party shall change its jurisdiction of organization to a new country
without Agent’s consent); (f) without at least ten (10) Business Days prior
written notice to Agent, change its organizational structure or type; (g)
without at least ten (10) Business Days prior written notice to Agent, change
its legal name; or (h) without at least ten (10) Business Days prior written
notice to Agent, change any organizational number (if any) assigned by its
jurisdiction of organization.

Mergers and Consolidations

.  Merge or consolidate with any other Person other than, in each case with not
less than three (3) Business Days’ prior written notice to Agent, mergers of (i)
a Credit Party with and into any other Credit Party; provided that if either
such Credit Party is a Borrower, a Borrower shall be the surviving entity of
such merger, provided further that no Credit Party shall merge into Parent
without Agent’s prior consent, (ii) any wholly-owned Subsidiary that is not a
Credit Party with and into any Credit Party; provided that such Credit Party is
the surviving entity of such merger and (iii) any Subsidiary that is not a
Credit Party with and into any other Subsidiary

22



 

--------------------------------------------------------------------------------

 

that is not a Credit Party; provided, however, in each case, no such merger
shall be permitted if an Event of Default has occurred and is continuing prior
thereto or would arise as a result thereof.

Indebtedness

.  (a) Create, incur, assume, or be liable for any Indebtedness other than
Permitted Indebtedness or (b) purchase, redeem, defease, prepay or set aside any
amount for payment of any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness (other than with respect to the
Obligations as described in Section 2.3) prior to its scheduled maturity, in
each case other than (X) Permitted Indebtedness under clauses (c), (g), (j), and
(k) of such definition, and (Y) Permitted Indebtedness refinanced with other
Permitted Indebtedness.

Notwithstanding anything to the contrary in the foregoing, the issuance of,
entry into and (without limiting Section 7.9(b) or any other provision of this
Agreement) performance of obligations under (including any payments of fees and
interest in connection therewith to the extent expressly permitted pursuant to
Section 7.9(b)), and the issuance of Parent’s common stock in connection with
the conversion, exercise, repurchase, redemption, settlement or early
termination or cancellation of any Permitted Convertible Notes, in each case
shall not be prohibited by Section 7.4(b).

 

Encumbrance

.  (a) Create, incur, allow, or suffer any Lien on any of its property, except
for Permitted Liens, (b) permit any Collateral to fail to be subject to the
first priority security interest granted herein except for Permitted Liens that
may have priority by operation of applicable Law or by the terms of a written
intercreditor or subordination agreement entered into by Agent, or (c) enter
into any agreement, document, license, instrument or other arrangement (except
with or in favor of Agent) with any Person which directly or indirectly
prohibits or has the effect of prohibiting or restricting such Credit Party or
any Subsidiary of such Credit Party from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any Credit Party’s or
any Subsidiary’s property, except as is otherwise permitted in the definition of
“Permitted Liens” herein.

Maintenance of Collateral Accounts

.  Maintain any Collateral Account, except pursuant to the terms of Section 6.6
hereof.

Distributions; Investments; Margin Stock

(a).

(a) Pay any dividends or make any distribution or payment with respect to or
redeem, retire or purchase or repurchase any of its equity interests (other
than: (i) dividends payable solely in common stock; (ii) dividends and
distributions of cash and cash equivalents by any Subsidiary to a Credit Party;
and (iii) repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar plans in an aggregate amount not
to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) in any twelve
(12) month period); provided that no Event of Default has occurred and is
continuing at the time such repurchase is made or would result therefrom).

(b)Directly or indirectly (i)acquire, make, own or hold any Investment other
than Permitted Investments or (ii) make or otherwise consummate any Acquisition
other than a Permitted Acquisitions.  

(c)Without limiting the foregoing, Credit Parties shall not, and shall not
permit any of their Subsidiaries to, purchase or carry Margin Stock.

Nothing in this Section 7.7 shall be deemed to prohibit (i) the issuance of the
Permitted Convertible Note, (ii) the entry into the Permitted Bond Hedge
Transactions or Permitted Warrant Transactions, (iii) the issuance of Parent’s
common stock in connection with the conversion, exercise, repurchase,
redemption, settlement or early termination or cancellation of the Permitted
Convertible Note or in connection with any Permitted Warrant Transaction, or
(iv) any payments made in accordance with Section 7.9(b).

 

Transactions with Affiliates

.  Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of any Credit Party, except for (a) transactions that are in
the Ordinary Course of Business, upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in an arm’s length
transaction with a non-affiliated Person, (b) transactions among Credit Parties
and their Subsidiaries that

23



 

--------------------------------------------------------------------------------

 

are not otherwise prohibited by Article 7 of this Agreement, (c) transactions
permitted by Section 7.7(a) of this Agreement, (d) transactions constituting
bona fide equity financings for capital raising purposes not otherwise in
contravention of this Agreement, and (e) director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans and indemnification arrangements
approved by the relevant board of directors, board managers or equivalent
corporate body in the Ordinary Course of Business).

Subordinated Debt

; Permitted Convertible Notes Payments.  

(a)(i) Make or permit any payment on any Subordinated Debt, except to the extent
expressly permitted to be made pursuant to the terms of the Subordination
Agreement to which such Subordinated Debt is subject, or (ii) amend any
provision in any document relating to the Subordinated Debt other than as may be
expressly permitted pursuant to the terms of any applicable Subordination
Agreement to which such Subordinated Debt is subject.

(b)Make or cause to be made any cash payment or cash settlement in respect of
any Permitted Convertible Notes, Permitted Bond Hedge Transactions or Permitted
Warrant Transactions, except for:

(i)Payment of reasonable and customary fees and expenses incurred in connection
with the Permitted Convertible Notes;

(ii) Payment of regularly scheduled cash interest payments in respect of the
Permitted Non-PIK Convertible Notes; provided, however, that no such payments
shall be permitted pursuant to this clause (ii) if an Event of Default under
Section 10.01(a), Section 10.1(f) or Section 10.1(o) has occurred and is
continuing or would result therefrom or if the Credit Parties are in breach of
Section 9.1 of this Agreement at the time such payment is made or a breach of
Section 9.1 would result therefrom; and

(iii) Payment of the initial purchase price for each Permitted Bond Hedge
Transaction; provided that such purchase price less the proceeds received by
Parent from the sale of any related Permitted Warrant Transaction, does not
exceed the net proceeds received by Parent from the issuance of the Permitted
Convertible Notes issued in connection with such Permitted Bond Hedge
Transaction.

Compliance

.  (a) Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended or undertake as
one of its important activities extending credit to purchase or carry Margin
Stock, or use the proceeds of any Credit Extension for that purpose; (b) fail,
or permit any ERISA Affiliate to fail, to meet “minimum funding standards” (as
defined in Section 412 of the Internal Revenue Code or Section 302 of ERISA),
whether or not waived, (c) permit (with respect to any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate thereof) a “reportable
event” as defined in Section 4043(c) of ERISA (or the regulations issued
thereunder) (other than an event for which the 30-day notice requirement is
waived) to occur, (d) engage in any “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code that could
reasonably be expected to result in liability in excess of $250,000 in the
aggregate or that could reasonably be expected to result in a Material Adverse
Change; (e) fail to comply with the Federal Fair Labor Standards Act that could
result in liability in excess of $250,000 in the aggregate or that could
reasonably be expected to result in a Material Adverse Change; (f) permit (with
respect to any Credit Party, any Subsidiary of any Credit Party or any ERISA
Affiliate thereof) the withdrawal from participation in any Pension Plan, (g)
incur, or permit any Credit Party, any Subsidiary of any Credit Party or any
ERISA Affiliate thereof to incur, any liability under Title IV of ERISA (other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA) or
(h) use any portion of the Credit Extensions to purchase or carry, become
engaged in the business of purchasing or selling, or extend credit for the
purpose of purchasing or carrying Margin Stock.

Amendments to Organization Documents and Material Agreements

.  Amend, modify or waive any provision of (a) any Material Agreement that
pertains to rights to assign or grant a security interest in such Material
Agreement in a manner that is materially adverse to Agent or any Lender or that
could or could reasonably be expected to result in a Material Adverse Change, or
(b) any of its organizational documents (other than a change in registered

24



 

--------------------------------------------------------------------------------

 

agents or a change that could not materially adversely affect the rights of
Agent or the Lenders hereunder), in each case, without the prior written consent
of Agent or as otherwise expressly permitted hereunder.  

Compliance with Anti-Terrorism Laws

.  Directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists.  Each Credit
Party shall immediately notify Agent if such Credit Party has knowledge that any
Credit Party or any Subsidiary or Affiliate is listed on the OFAC Lists or (a)
is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Credit Party will, nor will any Credit Party
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby notifies
each Credit Party that pursuant to the requirements of Anti-Terrorism Laws, and
Agent’s policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies such Credit Party and its
principals, which information includes the name and address of such Credit Party
and its principals and such other information that will allow Agent to identify
such party in accordance with Anti-Terrorism Laws.

7.13Restricted Foreign Subsidiaries; Joint Ventures.  

(a)Credit parties shall not permit, at any time, the aggregate amount of cash
and cash equivalents held or owned by all Restricted Foreign Subsidiaries to
exceed Three Million Dollars ($3,000,000) (or the equivalent thereof in any
foreign currency) in the aggregate when combined with all amounts held in
Excluded Accounts pursuant to Section 6.6(ii).

(b)No Restricted Foreign Subsidiary shall own, or have an exclusive license in
respect of, any Material Intangible Assets except for the exclusive licenses
granted pursuant to the Intercompany IP License Agreements. No Credit Party
shall amend, supplement, terminate or otherwise modify any Intercompany IP
License Agreement (or permit to occur any of the forgoing) without Agent’s prior
consent (which consent may be granted or withheld in Agent’s reasonable
discretion) unless such action could not reasonably be expected to have an
adverse effect on Agent or any Lender.

(c)No Credit Party will, nor will it permit any Subsidiary to, commingle any of
its assets (including any bank accounts, cash or cash equivalents) with the
assets of a joint venture or any other entity in which a Credit Party owns any
equity interests (including any non-wholly owned Subsidiary) that is not a
Credit Party, other than any Intellectual Property pursuant to Permitted
Licenses.  

7.14Inactive Subsidiary. The Credit Parties shall not permit the Inactive
Subsidiary to (a) conduct any business operations, (b) have any cash or other
assets (including any licenses or permits) or any liabilities (other than de
minimis assets or liabilities as required by applicable law) and those assets
listed on the Disclosure Schedule under the heading “Inactive Subsidiary
Assets”; provided that, if any of the products that are the subject of the
licenses held by the Inactive Subsidiary go into clinical development, Borrower
shall cause such licenses to be transferred from the Inactive Subsidiary to a
Credit Party within 30 days of Agent’s reasonable request, (c) own any capital
stock of any Credit Party or any other Subsidiary of any Credit Party, or (d)
operate any part of the Credit Parties’ business.  For the avoidance of doubt,
no Credit Party shall make any Investment in or Transfer to the Inactive
Subsidiary.

8.

RESERVED

9.

FINANCIAL COVENANTS  

25



 

--------------------------------------------------------------------------------

 

9.1Minimum Cash.  Credit Parties shall not permit Credit Party Unrestricted Cash
at any time during the term of this Agreement to be less than twenty five
percent (25%) of the aggregate principal amount of the Credit Extensions
outstanding hereunder at such time.

10.EVENTS OF DEFAULT

Events of Default

.  The occurrence of any of the following conditions and/or events, whether
voluntary or involuntary, by operation of law or otherwise, shall constitute an
“Event of Default” and Credit Parties shall thereupon be in default under this
Agreement and each of the other Financing Documents:

(a)Borrower fails to (i) make any payment of principal or interest on any Credit
Extension on its due date, or (ii) pay any other Obligations within three (3)
Business Days after such Obligations are due and payable (which three (3)
Business Day grace period shall not apply to payments due on the Termination
Date).

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by such Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) the date of receipt by any Borrower of notice
from Agent or the Required Lenders of such default, or (ii) the date an officer
of such Credit Party becomes aware, or through the exercise of reasonable
diligence should have become aware, of such default;

(c)any Credit Party defaults in the performance of or compliance with any term
contained in Section 6.2, 6.4, 6.5, 6.6, 6.7(a), 6.8, 6.9, 6.10, 6.13, 6.15 or
6.16 or Article 7 or Article 9;

(d)any representation, warranty, certification or statement (when taken as a
whole), made by any Credit Party, or any other Person acting for or on behalf of
a Credit Party  (i) in any Financing Document or in any certificate, financial
statement or other document delivered pursuant to any Financing Document, or
(ii) to induce Agent and/or Lenders to enter into this Agreement or any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(e)(i) any Credit Party defaults under or breaches any Material Agreement (after
any applicable grace period contained therein), or there is a loss of a material
right of a Credit Party under any Material Agreement, in each case, to the
extent such breach or loss of a material right could be reasonably expected to
result in a Material Adverse Change, (ii) (A) any Credit Party or any Subsidiary
of a Credit Party fails to make (after any applicable grace period) any payment
when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any Indebtedness (other than
the Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement, note purchase agreement or indenture) of more than Two Million Five
Hundred Thousand Dollars ($2,500,000) (“Material Indebtedness”), (B) any other
event shall occur or condition shall exist under any contractual obligation
relating to any such Material Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of (without regard to
any subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required payment), prior to the
stated maturity thereof, (iii) [Reserved], (iv) the occurrence of any breach or
default under any terms or provisions of any Subordinated Debt Document or
Convertible Note Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations, or the occurrence of any event
requiring the prepayment in cash of any Subordinated Debt or any Permitted
Convertible Note (other than payments permitted pursuant to Section 7.9(b)), or
the delivery of any notice with respect to any Subordinated Debt or pursuant to
any Subordination Agreement that triggers the start of any standstill or similar
period under any Subordination Agreement, or (v) any Credit Party makes any
payment on account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination agreement or this Agreement; provided that this clause (e) shall
not apply

26



 

--------------------------------------------------------------------------------

 

to any conversion of the Convertible Promissory Notes into common stock of the
Parent or the satisfaction or occurrence of any condition the sole result of
which is to give rise such conversion or a right on behalf of the holders of the
Permitted Convertible Notes to require such conversion;

(f)(i) any Credit Party or any Subsidiary thereof shall generally not pay its
debts as such debts become due, shall admit in writing its inability to pay its
debts generally, shall make a general assignment for the benefit of creditors,
or shall cease doing business as a going concern, (ii) any proceeding shall be
instituted by or against any Credit Party or any Subsidiary thereof in any
jurisdiction seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party or Subsidiary, either such proceedings shall remain undismissed or
unstayed for a period of forty-five (45) days or more or any action sought in
such proceedings shall occur or (iii) any Credit Party or any Subsidiary thereof
shall take any corporate or similar action or any other action to authorize any
action described in clause (i) or (ii) above;

(g)(i) the service of process seeking to attach, execute or levy upon, seize or
confiscate any Collateral Account, any Intellectual Property, or any funds of
any Credit Party on deposit with Agent, any Lender or any Affiliate of Agent or
any Lender, or (ii) a notice of lien, levy, or assessment is filed against any
assets of a Credit Party by any government agency, and the same under subclauses
(i) and (ii) hereof involves either (x) a Material Intangible asset or (y) other
Collateral in an aggregate amount exceeding Two Million Five Hundred Thousand
Dollars ($2,500,000) and are not discharged or stayed (whether through the
posting of a bond or otherwise) prior to the earlier to occur of twenty (20)
days after the occurrence thereof or such action becoming effective;

(h)(i) any court order enjoins, restrains, or prevents a Credit Party from
conducting any material part of its business, (ii) the institution by any
Governmental Authority of criminal proceedings against any Credit Party or its
Subsidiary and such action is reasonably likely to result in a Material Adverse
Change, or (iii) one or more judgments or orders for the payment of money (not
paid or fully covered by insurance and as to which the relevant insurance
company has not denied coverage in writing) aggregating in excess of Two Million
Five Hundred Thousand Dollars ($2,500,000) shall be rendered against any or all
Credit Parties or their Subsidiaries and either (A) enforcement proceedings
shall have been commenced by any creditor upon any such judgments or orders, or
(B) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect,

(i)except solely as a result of any action or inaction of Agent or any Lender
(provided that such action or inaction is not caused by a Credit Party’s failure
to comply with the terms of the Financing Documents), any Lien created by any of
the Financing Documents shall at any time fail to constitute a valid and
perfected Lien on all of the Collateral purported to be encumbered thereby,
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert; any provision of any Financing Document shall fail to be valid
and binding on, or enforceable against, a Credit Party, or any Credit Party
shall so assert;

(j)a Change in Control occurs;

(k)any Required Permit shall have been (i) revoked, rescinded, suspended,
modified in a materially adverse manner or not renewed in the Ordinary Course of
Business for a full term, or (ii) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Required Permit or that could result in the Governmental
Authority taking any of the actions described in clause (i) above, and in each
case of (i) and (ii) above, such decision or such revocation, rescission,
suspension, modification or non-renewal has, or could reasonably be expected to
have, a Material Adverse Change;

(l)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority (including any foreign Governmental
Authority) to order the withdrawal of any

27



 

--------------------------------------------------------------------------------

 

Product or Product category from the market or to enjoin Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries from
manufacturing, marketing, selling or distributing such Product or Product
category, which, in each case or in the aggregate, has or could reasonably be
expected to result in Material Adverse Change, (ii) the institution of any
action or proceeding by any DEA, FDA, or any other Governmental Authority
(including any foreign Governmental Authority) to revoke, suspend, reject,
withdraw, limit, or restrict any Regulatory Required Permit held by Borrower,
its Subsidiaries or any representative of Borrower or its Subsidiaries, which,
in each case, has or could reasonably be expected to result in Material Adverse
Change,  (iii) the commencement of any enforcement action against Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries (with respect
to the business of Borrower or its Subsidiaries) by DEA, FDA, or any other
Governmental Authority (including any foreign Governmental Authority) which has
or could reasonably be expected to result in a Material Adverse Change, or (iv)
the occurrence of adverse test results in connection with a Product which could
result in Material Adverse Change.

(m)Parent’s equity securities fail to remain registered with the SEC and listed
for trading on the NASDAQ Stock Market;

(n)the Guaranty contained in Article 15 hereof or any other Guarantee of the
Obligations by the Credit Parties set forth in any other Financing Document
shall cease, for any reason, to be in full force and effect or any Credit Party
shall so assert in writing; or

(o)the occurrence of a Material Adverse Change.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Rights and Remedies

.

(a)Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of the Required Lenders shall, without notice
or demand, do any or all of the following: (i) deliver notice of the Event of
Default to Borrower, (ii) by notice to any Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section
10.1(f) occurs all Obligations shall be immediately due and payable without any
action by Agent or the Lenders), or (iii) by notice to any Borrower suspend or
terminate the obligations, if  any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between any Credit Party and Agent and/or the Lenders (but if an Event of
Default described in Section 10.1(f) occurs all obligations, if any, of the
Lenders to  advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Agent and/or the
Lenders shall be immediately terminated without any action by Agent or the
Lenders).

(b)Without limiting the rights of Agent and the Lenders set forth in Section
10.2(a) above, upon the occurrence and during the continuance of an Event of
Default, Agent shall have the right, without notice or demand, to do any or all
of the following:

(i)with or without legal process, enter any premises where the Collateral may be
and take possession of and remove the Collateral from the premises or store it
on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

(ii)apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

(iii)settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

28



 

--------------------------------------------------------------------------------

 

(iv)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Each Credit Party grants Agent a license to
enter and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(v)pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

(vi)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, each
Credit Party’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, each Credit Party’s rights under all licenses and
all franchise agreements shall be deemed to inure to Agent for the benefit of
the Lenders;

(vii)place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

(viii)demand and receive possession of the Books of Borrower and the other
Credit Parties; and

(ix)exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

Notices

.  Any notice that Agent is required to give to a Credit Party under the UCC of
the time and place of any public sale or the time after which any private sale
or other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given in accordance with this
Agreement at least five (5) days prior to such action.

Protective Payments

.  If any Credit Party fails to pay or perform any covenant or obligation under
this Agreement or any other Financing Document and such failure constitutes a an
Event of Default that is continuing, Agent may pay or perform such covenant or
obligation, and all amounts so paid by Agent are Protective Advances and
immediately due and payable, bearing interest at the then highest applicable
rate for the Credit Facilities hereunder, and secured by the Collateral.  No
such payments or performance by Agent shall be construed as an agreement to make
similar payments or performance in the future or constitute Agent’s waiver of
any Event of Default.

Liability for Collateral No Waiver; Remedies Cumulative

.  So long as Agent comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent,
Agent shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person.  The Credit Parties bear all risk of loss, damage or
destruction of the Collateral.  Agent’s failure, at any time or times, to
require strict performance by any Credit Party of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given.  Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative.  Agent has all rights and remedies provided
under the Code, by Law, or in equity.  Agent’s exercise of one (1) right or
remedy is not an election, and Agent’s

29



 

--------------------------------------------------------------------------------

 

waiver of any Event of Default is not a continuing waiver.  Agent’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

Application of Payments and Proceeds

.  Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, (i) each
Credit Party irrevocably waives the right to direct the application of any and
all payments at any time or times thereafter received by Agent from or on behalf
of the Credit Parties of all or any part of the Obligations, and, as between the
Credit Parties on the one hand and Agent and the Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent, and (ii) unless
Agent and the Lenders shall agree otherwise, the proceeds of any sale of, or
other realization upon all or any part of the Collateral shall be applied:
first, to the Protective Advances; second, to accrued and unpaid interest on the
Obligations (including any interest which, but for the provisions of the United
States Bankruptcy Code, would have accrued on such amounts); third, to the
principal amount of the Obligations outstanding; and fourth, to any other
indebtedness or obligations of the Credit Parties owing to Agent or any Lender
under the Financing Documents.  The Credit Parties shall remain fully liable for
any deficiency.  Any balance remaining shall be delivered to the Credit Parties
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

Waivers

.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents and hereby
ratifies and confirms whatever Agent or the Lenders may do in this regard; (ii)
all rights to notice and a hearing prior to Agent’s or any Lender’s entry upon
the premises of a Borrower, the taking possession or control of, or to Agent’s
or any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies, in each case, in accordance with the
terms of the Financing Documents; and (iii) the benefit of all valuation,
appraisal and exemption Laws.  Each Credit Party acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b)Each Credit Party, for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
any Lender; (ii) consents to any indulgences and all extensions of time,
renewals, waivers, or modifications that may be granted by Agent or any Lender
with respect to the payment or other provisions of the Financing Documents, and
to any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Credit Party, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Credit Party, Agent or any
Lender for any tax on the indebtedness; and (iv) to the fullest extent permitted
by law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the Maturity Date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or

30



 

--------------------------------------------------------------------------------

 

remedy nor shall it serve as a novation of the Financing Documents or as a
reinstatement of the Obligations or a waiver of such right of acceleration or
the right to insist upon strict compliance of the terms of the Financing
Documents.  Agent’s or any Lender’s acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent’s and such Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment.  The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent’s right to accelerate the maturity of the Obligations, nor shall
Agent’s receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party’s default in payment of
sums secured by any of the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and the Lenders shall not be subject to any “one action”
or “election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or the Lenders shall remain in full
force and effect until Agent or the Lenders have exhausted all remedies against
the Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Obligations
have been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower’s obligations under the Financing Documents.

(e)Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations.  Nothing contained herein or
in any other Financing Document shall be construed as requiring Agent or any
Lender to resort to any part of the Collateral for the satisfaction of any of
Borrower’s obligations under the Financing Documents in preference or priority
to any other Collateral, and Agent may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of
Borrower’s obligations under the Financing Documents.  To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Collateral any equitable
right otherwise available to any Credit Party which would require the separate
sale of any of the Collateral or require Agent or the Lenders to exhaust their
remedies against any part of the Collateral before proceeding against any other
part of the Collateral; and further in the event of such foreclosure each
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.

Injunctive Relief

.  The parties acknowledge and agree that, in the event of a breach or
threatened breach of any Credit Party’s obligations under any Financing
Documents, Agent and the Lenders may have no adequate remedy in money damages
and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section 10.8 as if this Section 10.8 were a part of each Financing
Document executed by such Credit Party.

11.

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Financing Document must be in writing
and shall be deemed to have been validly served, given, or delivered: (a) upon
the earlier of actual receipt and three (3) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by electronic mail
(if an email address is specified herein) or facsimile transmission; (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Any of Agent, a Lender or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Article 11.

31



 

--------------------------------------------------------------------------------

 

If to Borrower or any other Credit Party:

Gossamer Bio, Inc.

30113 Science Park Road

Suite 200

San Diego, CA 92121

Attn: VP, Finance

Fax: (858)-625-0146

Email: jhowe@gossamerbio.com

If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Gossamer transaction

Fax:  301-941-1450

Email:  notices@midcapfinancial.com

With a copy to:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Fax:  301-941-1450

Email:  legalnotices@midcapfinancial.com

If to any Lender other than MidCap: at the address set forth on the signature
pages to this Agreement or provided as a notice address for such in connection
with any assignment hereunder.

12.

CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER; CALIFORNIA WAIVERS

12.1THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER FINANCING
DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS ARE
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), AND THE RIGHTS,
REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR SUCH
FINANCING DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS
ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), THE RELATIONSHIP OF
THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES
OF THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).   NOTWITHSTANDING THE
FOREGOING, AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO THE JURISDICTION OF THE

32



 

--------------------------------------------------------------------------------

 

FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK AND ANY SUCH OTHER
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in ARTICLE 11 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mail, proper postage prepaid.

12.2(a)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND
THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

(b)IN THE EVENT THAT ANY SUCH ACTION IS COMMENCED OR MAINTAINED IN ANY COURT IN
THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH IN THE SECTION
ABOVE IS NOT ENFORCEABLE, AND EACH PARTY TO SUCH ACTION DOES NOT SUBSEQUENTLY
WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS RIGHT TO A TRIAL BY JURY,
THE PARTIES HERETO HEREBY ELECT TO PROCEED AS FOLLOWS:

(i)WITH THE EXCEPTION OF THE ITEMS SPECIFIED IN CLAUSE (II) BELOW, ANY
CONTROVERSY, DISPUTE OR CLAIM (EACH, A “CONTROVERSY”) BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT
WILL BE RESOLVED BY A REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 638, ET SEQ. OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, OR THEIR
SUCCESSOR SECTIONS, WHICH SHALL CONSTITUTE THE EXCLUSIVE REMEDY FOR THE
RESOLUTION OF ANY CONTROVERSY, INCLUDING WHETHER THE CONTROVERSY IS SUBJECT TO
THE REFERENCE PROCEEDING.  EXCEPT AS OTHERWISE PROVIDED ABOVE, VENUE FOR THE
REFERENCE PROCEEDING WILL BE IN ANY COURT IN WHICH VENUE IS APPROPRIATE UNDER
APPLICABLE LAW (THE “COURT”).

(ii)THE MATTERS THAT SHALL NOT BE SUBJECT TO A REFERENCE ARE THE FOLLOWING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY; (B) EXERCISE OF SELF HELP REMEDIES (INCLUDING SET-OFF); (C)
APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES
(INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING
ORDERS OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF
ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN
CLAUSES (A) AND (B) OR TO SEEK OR OPPOSE FROM A COURT OF COMPETENT JURISDICTION
ANY OF THE ITEMS DESCRIBED IN CLAUSES (C) AND (D).  THE EXERCISE OF, OR
OPPOSITION TO, ANY OF THOSE ITEMS DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A
REFERENCE PURSUANT TO THIS AGREEMENT.

(iii)THE REFEREE SHALL BE A RETIRED JUDGE OR JUSTICE SELECTED BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES.  IF THE PARTIES DO NOT AGREE WITHIN TEN (10) DAYS OF A
WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN, UPON REQUEST OF ANY PARTY, THE
REFEREE SHALL BE SELECTED BY THE PRESIDING JUDGE OF THE COURT (OR HIS OR HER
REPRESENTATIVE).  A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON AN EX
PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM WOULD
RESULT IF EX PARTE RELIEF IS NOT GRANTED.

33



 

--------------------------------------------------------------------------------

 

(iv)EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT WHEN ANY
PARTY SO REQUESTS, A COURT REPORTER WILL BE USED AT ANY HEARING CONDUCTED BEFORE
THE REFEREE, AND THE REFEREE WILL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT.  THE PARTY MAKING SUCH A REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR THE COURT REPORTER.  SUBJECT TO THE REFEREE’S POWER TO AWARD COSTS
TO THE PREVAILING PARTY, THE CREDIT PARTIES WILL PAY THE COST OF THE REFEREE AND
ALL COURT REPORTERS.

(v)THE REFEREE SHALL BE REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE WITH
EXISTING APPLICABLE CASE LAW AND STATUTORY LAW.  THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE COURT WILL BE APPLICABLE TO THE
REFERENCE PROCEEDING.  THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL
AS LEGAL RELIEF, ENTER EQUITABLE ORDERS THAT WILL BE BINDING ON THE PARTIES AND
RULE ON ANY MOTION THAT WOULD BE AUTHORIZED IN A COURT PROCEEDING.  THE REFEREE
SHALL ISSUE A DECISION AT THE CLOSE OF THE REFERENCE PROCEEDING WHICH DISPOSES
OF ALL CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE REFERENCE.PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 644, SUCH DECISION SHALL BE ENTERED
BY THE COURT AS A JUDGMENT OR AN ORDER IN THE SAME MANNER AS IF THE ACTION HAD
BEEN TRIED BY THE COURT AND ANY SUCH DECISION WILL BE FINAL, BINDING AND
CONCLUSIVE.  THE PARTIES RESERVE THE RIGHT TO APPEAL FROM THE FINAL JUDGMENT OR
ORDER OR FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE.  THE
PARTIES RESERVE THE RIGHT TO FINDINGS OF FACT, CONCLUSIONS OF LAWS, A WRITTEN
STATEMENT OF DECISION, AND THE RIGHT TO MOVE FOR A NEW TRIAL OR A DIFFERENT
JUDGMENT, WHICH NEW TRIAL, IF GRANTED, IS ALSO TO BE A REFERENCE PROCEEDING
UNDER THIS PROVISION.

(vi)NEITHER THE INCLUSION OF THIS SECTION 12.2(b), NOR ANY REFERENCE TO
CALIFORNIA LAW CONTAINED HEREIN SHALL BE DEEMED TO AFFECT OR LIMIT IN ANY WAY
THE PARTIES’ CHOICE OF NEW YORK LAW OR IMPLY THAT THE CREDIT PARTIES HAVE AGREED
TO VENUE IN CALIFORNIA.

California Waiver

.  

(a)BY SIGNING BELOW, EACH BORROWER WAIVES ANY RIGHT, UNDER CALIFORNIA CIVIL CODE
SECTION 2954.10 OR OTHERWISE, TO PREPAY ANY PORTION OF THE OUTSTANDING PRINCIPAL
BALANCE UNDER THIS AGREEMENT WITHOUT A PREPAYMENT FEE.  EACH BORROWER
ACKNOWLEDGES THAT PREPAYMENT OF THE PRINCIPAL BALANCE MAY RESULT IN AGENT AND/OR
A LENDER INCURRING ADDITIONAL LOSSES, COSTS, EXPENSES AND LIABILITIES, INCLUDING
LOST REVENUE AND LOST PROFITS.  EACH BORROWER THEREFORE AGREES TO PAY A
PREPAYMENT FEE AND HEREIN IF ANY PRINCIPAL AMOUNT IS PREPAID, WHETHER
VOLUNTARILY OR BY REASON OF ACCELERATION, INCLUDING ACCELERATION UPON ANY SALE
OR OTHER TRANSFER OF ANY INTEREST IN THE COLLATERAL.EACH BORROWER FURTHER AGREES
THAT AGENT’S AND EACH LENDER’S WILLINGNESS TO OFFER THE INTEREST RATE DESCRIBED
HEREIN TO BORROWER IS SUFFICIENT AND INDEPENDENT CONSIDERATION, GIVEN INDIVIDUAL
WEIGHT BY AGENT AND THE LENDERS FOR THIS WAIVER.  EACH BORROWER UNDERSTANDS THAT
AGENT AND THE LENDERS WOULD NOT OFFER SUCH AN INTEREST RATE TO THE BORROWER
ABSENT THIS WAIVER.

(b)California Waiver; No Hearing Required.  Each Borrower waives any right or
defense it may have at Law or equity, including California Code of Civil
Procedure Section 580a, to a fair market value hearing or action to determine a
deficiency judgment after a foreclosure.

34



 

--------------------------------------------------------------------------------

 

(c)Borrower Acknowledgment.  California Civil Code Section 2955.5(a) provides as
follows: “No lender shall require a borrower, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the improvements on that real property in an amount
exceeding the replacement value of the improvements on the property.” For
purposes of the foregoing, (i) the term “hazard insurance coverage” means
insurance against losses caused by perils which are commonly covered in policies
described as a “Homeowner’s Policy,” “General Property Form,” “Guaranteed
Replacement Cost Insurance,” “Special Building Form,” “Standard Fire,” “Standard
Fire with Extended Coverage,” “Standard Fire with Special Form Endorsement,” or
comparable insurance coverage to protect the real property against loss or
damage from fire and other perils covered within the scope of a standard
extended coverage endorsement, and (ii) the term “Improvements” means buildings
or structures attached to the real property.  Each Borrower acknowledges having
received this disclosure prior to execution of the Financing Documents to be
delivered by Borrower in connection with the Credit Facilities.

13.

GENERAL PROVISIONS

Successors and Assigns

.

(a)This Agreement binds and is for the benefit of the successors and permitted
assigns of each party.  No Credit Party may assign this Agreement or any rights
or obligations under it without Agent’s prior written consent (which may be
granted or withheld in Agent’s discretion).Any Lender may at any time assign to
one  (1) or more Eligible Assignees all or any portion of such Lender’s
Applicable Commitment and/or Credit Extensions, together with all related
obligations of such Lender hereunder.  The Credit Parties and Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Agent shall have received and accepted an
effective assignment agreement in form and substance acceptable to Agent,
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Agent reasonably shall require.  Notwithstanding anything set forth in this
Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of the Credit Parties as any prospective participant or assignee of an
Applicable Commitment or Credit Extension reasonably may request.

(b)From and after the date on which the conditions described above have been
met, (i) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such assignment agreement, shall have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination).  Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee’s
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).

(c)Agent, acting solely for this purpose as an agent of Borrower, shall maintain
at its offices located in Bethesda, Maryland a copy of each assignment agreement
delivered to it and a register for the recordation of the names and addresses of
each Lender, and the commitments of, and principal amount (and stated interest)
of the Credit Extensions owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
error, and Borrower, Agent and the Lenders shall treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this

35



 

--------------------------------------------------------------------------------

 

Agreement, notwithstanding notice to the contrary. Such Register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent. Each Lender that sells a participation shall,
acting solely for this  purpose as an agent of Borrower maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Obligations
(each, a “Participant Register”). The entries in the Participant Registers shall
be conclusive, absent manifest error, and each Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. Each Participant Register shall be available for inspection by
Borrower and Agent at any reasonable time upon reasonable prior notice to the
applicable Lender; provided that no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  For the avoidance of doubt, Agent (in
its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Notwithstanding anything to the contrary contained in this Agreement, the
Credit Extensions (including any Secured Promissory Notes evidencing such Credit
Extensions) are registered obligations, the right, title and interest of the
Lenders and their assignees in and to such Credit Extensions shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Agreement
shall be construed so that the Credit Extensions are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the IRC and Section 5f.103-1(c) of the United States Treasury Regulations.

Indemnification

.

(a)Borrower hereby agrees to promptly pay (i) (A) all reasonable and documented
costs and expenses of Agent (including, without limitation, the costs, expenses
and reasonable fees of counsel to, and independent appraisers and consultants
retained by, Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, and in connection with the
continued administration of the Financing Documents including (1) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (2) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons and, in the case of any Credit Party organized in
Ireland, searches in the Irish Companies Registration Office and winding up and
petitions search and judgments search, each in the Central Office of The High
Court of Ireland), and (B) costs and expenses of Agent in connection with the
performance by Agent of its rights and remedies under the Financing Documents;
(ii) without limitation of the preceding clause (i), all reasonable and
documented costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents; (iii)
without limitation of the preceding clause (i), all documented costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all documented costs and expenses of Agent in connection with
Agent’s reservation of funds in anticipation of the funding of the Credit
Extensions to be made hereunder; and (v) all documented costs and expenses
incurred by Agent or the Lenders in connection with any litigation, dispute,
suit or proceeding relating to any Financing Document and in connection with any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all Financing Documents, whether or not Agent or the Lenders are a
party thereto.  If Agent or any Lender uses in-house counsel for any of these
purposes, Borrower further agrees that the Obligations include reasonable
charges for such work.

(b)Borrower hereby agrees to indemnify, pay and hold harmless Agent and the
Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and the Lenders
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations,

36



 

--------------------------------------------------------------------------------

 

losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the disbursements
and reasonable fees of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
the Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the Credit Facilities, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such Indemnified Liabilities incurred
by the Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Financing Documents or the transactions contemplated hereby or thereby.  This
Section 13.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrower under this Section 13.2 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d)Borrower for itself and all endorsers, guarantors and sureties and their
heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.

(e)Without limiting the generality of Section 13.15 or any other provision
hereof, each Borrower, to the maximum extent permitted by law, expressly waives:

(i)all rights and defenses arising out of an election of remedies by Agent, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for the Obligations, has destroyed such Borrower’s rights of
subrogation and reimbursement against any Borrower by the operation of
Section 580d of the California Code of Civil Procedure or otherwise; and

(ii)all rights and defenses that such Borrower may have relating to Obligations
that are or become secured by real property.  This means, among other things:
(A) Agent may collect from such Borrower without first foreclosing on any real
property or personal property collateral pledged by any other Borrower and
(B) if Agent forecloses on any real property pledged by any Borrower or any
Guarantor: (1) the amount of the Obligations may be reduced only by the price
for which such collateral is sold at the foreclosure sale, even if such
collateral is worth more than the sale price; and (2) Agent may collect from
such Borrower even if Agent, by foreclosing on any such real property, has
destroyed any right such Borrower may have to collect from the other
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses such Borrower may have relating to Obligations that are secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure or any comparable statutes.  As

37



 

--------------------------------------------------------------------------------

 

provided in Section 12.1 hereof, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  The foregoing
provisions are included solely out of an abundance of caution and shall not be
construed to mean that any of the above referenced provisions of California law
are in any way applicable to this Agreement or the Obligations.

Time of Essence

.  Time is of the essence for the payment and performance of the Obligations in
this Agreement.

Severability of Provisions

.  Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

Correction of Financing Documents

.  Agent may correct patent errors and fill in any blanks in this Agreement and
the other Financing Documents consistent with the agreement of the parties so
long as Agent provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by Agent, the Required Lenders and Borrower.

Integration

.  This Agreement and the other Financing Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Financing Documents merge into this Agreement and the Financing
Documents.

Counterparts

.  This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Termination; Survival

.  

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrower.  Upon at least five (5) Business Days’ prior written
notice and pursuant to payoff documentation in form and substance reasonably
satisfactory to Agent and Lenders, Borrower may, at its option, terminate this
Agreement; provided, however, that no such termination shall be effective until
the Obligations (other than inchoate indemnity obligations for which no claim
has yet been made and any other obligations which, by their terms, are to
survive the termination of this Agreement) are paid in full.  Any notice of
termination given by Borrower shall be an irrevocable notice (provided that, the
Borrower’s written notice may state that such notice is conditioned upon (x) a
transaction in connection with the refinancing in full of the Obligations, or
(y) a transaction resulting in a Change in Control, in each case, to the extent
such transaction is not consummated, in which case such notice may be revoked by
the Borrower (by notice to Agent on or prior to the specified effective
date)).  Borrower may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of loan available hereunder may be
terminated singly.

(c)Survival; Effectiveness of Termination.  All covenants, representations and
warranties made in this Agreement continue in full force until this Agreement
has terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations for which no claim has yet been made and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied (including all obligations to pay fees in
accordance with the terms of this Agreement or the other Financing
Documents).  The obligation of Borrower in Section 13.2 to indemnify each Lender
and Agent shall survive until the statute of limitations with respect to such
claim or cause of action shall have run.  All powers of attorney and
appointments of Agent or any Lender as Borrower’s attorney in fact hereunder,
and all of Agent’s and Lenders’ rights and powers in respect thereof, are
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations for which no

38



 

--------------------------------------------------------------------------------

 

claim has yet been made and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been fully repaid and performed
and Agent’s and the Lenders’ obligation to provide Credit Extensions terminates.

(d)Collateral Release.  (i) The lien and security interest created hereunder
shall be automatically released (A) with respect to all Collateral upon the
payment in full of all Obligations (other than inchoate indemnity obligations
and any other obligations which, by their terms, are to survive the termination
of this Agreement), (B) with respect to any Collateral sold or otherwise
disposed of in full (and not, for the avoidance of doubt, any Collateral that is
subject to any license (including any Permitted License), lease or similar
arrangement pursuant to which a Credit Party retains title to Collateral) to any
Person, other than a Credit Party, pursuant to a Transfer expressly permitted
pursuant to Section 7.1, on the date the applicable transaction is consummated,
or (C) if otherwise approved, authorized or ratified in writing by Agent in its
sole discretion. Upon such release, Agent shall, upon the reasonable request and
at the sole cost and expense of the Credit Parties, assign, transfer and deliver
to Borrower, against receipt and without recourse to or warranty by Agent, such
Collateral or any part thereof, which shall be released in accordance with
customary documents and instruments (including without limitation UCC-3
termination financing statements or releases) acknowledging the release of such
Collateral; provided however that (x) Agent shall not be required to execute any
such document on terms which, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, (y) with respect to clause
(a) above, Agent shall not be deemed to have released its liens unless it has
received a payoff letter in form and substance reasonably satisfactory to it,
and (z) with respect to clause (b) above, such release shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than the Liens
being expressly released) upon (or obligations of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
such Transfer, sale or similar transaction, all of which shall continue to
constitute part of the Collateral.  

(ii) Notwithstanding the foregoing, Agent hereby agrees to promptly (but in any
event within five (5) Business Days of a request from Credit Parties) release
its lien and security interest in respect of Intellectual Property rights that
are exclusively licensed pursuant to and in accordance with clauses (c) and (d)
of the definition of Permitted License pursuant to lien release documentation
reasonably requested by Credit Parties; provided that (A) in no event shall
Agent be required to release its Lien on or security in respect of any U.S.
registered Intellectual Property or any U.S. rights to or in respect of any
Intellectual Property that is subject to an exclusive license pursuant to clause
(c) of the definition of Permitted License, (B) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty and (C) in all cases, such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than the Liens being expressly released) upon (or obligations
of the Credit Parties in respect of) all interests retained by the Credit
Parties, including all IP Proceeds and any other proceeds of any such Permitted
License, all of which shall continue to constitute part of the Collateral.

Confidentiality

.  In handling any confidential information of Borrower, each of the Lenders and
Agent shall use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Financing Document and designated in writing by any Credit Party as
confidential, but disclosure of information may be made: (a) to the Lenders’ and
Agent’s Subsidiaries or Affiliates that are advised of the confidential nature
of such information, are instructed to keep such information confidential and
have an obligation to keep such information confidential; (b) to prospective
transferees or purchasers of any interest in the Credit Extensions who have
entered into confidentiality agreements with respect to such information that
are as restrictive as the requirements hereunder; (c) as required by Law,
regulation, subpoena, order or other legal, administrative, governmental or
regulatory request; (d) to regulators or as otherwise required in connection
with an examination or audit, or to any nationally recognized rating agency; (e)
as Agent or any Lender considers appropriate in its reasonable discretion in
exercising remedies under the Financing Documents; (f) to financing sources who
have entered into customary confidentiality agreements with respect to such
information with Agent or such Lender; (g) to third party service providers of
the Lenders and/or Agent so long as such service providers are bound to such
Lender or Agent by obligations of confidentiality; (h) to the extent necessary
or customary for inclusion in league table measurements; and (i) in connection
with any litigation or other proceeding to which such Lender or Agent or any of
their Affiliates is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Affiliates referring
to a Lender or Agent or any of their Affiliates.  Confidential information does
not

39



 

--------------------------------------------------------------------------------

 

include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or (ii)
is disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or the Lenders may use confidential information for the
development of anonymized and aggregated client databases, reporting purposes,
and market analysis, so long as Agent and/or the Lenders, as applicable, do not
disclose Borrower’s identity or the identity of any Person associated with
Borrower unless otherwise permitted by this Agreement.  The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.
The agreements provided under this Section 13.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 13.9.

Right of Set-off

.  Borrower hereby grants to Agent and to each Lender, a lien, security interest
and right of set-off as security for all Obligations to Agent and each Lender
hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Agent or the Lenders or any entity under the
control of Agent or the Lenders (including an Agent or Lender Affiliate) or in
transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Agent or the
Lenders may set-off the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations.  ANY AND ALL RIGHTS
TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

Publicity

.  No Credit Party will directly or indirectly publish, disclose or otherwise
use in any public disclosure, advertising material, promotional material, press
release or interview, any reference to the name, logo or any trademark of Agent
or any Lender or any of their Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except as required (or at the
opinion of counsel, advisable) by applicable Law, subpoena or judicial or
similar order, in which case the Credit Parties shall endeavor to give Agent
prior written notice of such publication or other disclosure.  Each Lender and
each Credit Party hereby authorize each Lender to publish the name of such
Lender and Borrower, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any “tombstone”, comparable advertisement or press release
which such Lender elects to submit for publication.  In addition, each Lender
and each Credit Party agree that each Lender may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Closing Date.  With respect to any of the
foregoing, such authorization shall be subject to such Lender providing the
Credit Parties and the other Lenders with an opportunity to review and confer
with such Lender regarding, and approve, the contents of any such tombstone,
advertisement or information, as applicable, prior to its initial submission for
publication, but subsequent publications of the same tombstone, advertisement or
information shall not require the Credit Parties’ approval.

No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

Approvals

.  Unless expressly provided herein to the contrary, any approval, consent,
waiver or satisfaction of Agent or the Lenders with respect to any matter that
is the subject of this Agreement or the other Financing Documents may be granted
or withheld by Agent and the Lenders in their sole and absolute discretion and
credit judgment.

Amendments; Required Lenders; Inter-Lender Matters

.

40



 

--------------------------------------------------------------------------------

 

(a)No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document, no approval or consent thereunder, or
any consent to any departure by any Credit Party therefrom (in each case, other
than amendments, waivers, approvals or consents deemed ministerial by Agent),
shall in any event be effective unless the same shall be in writing and signed
by Borrower, the other Credit Parties, Agent and the Required Lenders.  Except
as set forth in clause (b) below, all such amendments, modifications,
terminations or waivers requiring the consent of the “Lenders” shall require the
written consent of Required Lenders.

(b)No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document shall, unless in writing and signed by
Agent and by each Lender directly affected thereby: (i) increase or decrease the
Applicable Commitment of any Lender (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on any Obligation or
the amount of any fees payable hereunder, (iii) postpone the date fixed for or
waive any payment of principal of or interest on any Credit Extension, or any
fees or reimbursement obligation hereunder, (iv) release all or substantially
all of the Collateral, or consent to a transfer of any of the Intellectual
Property, in each case, except as otherwise expressly permitted in the Financing
Documents (which shall be deemed to affect all Lenders), (v) subordinate the
lien granted in favor of Agent securing the Obligations (which shall be deemed
to affect all Lenders, except as otherwise provided below), (vi) release a
Credit Party from, or consent to a Credit Party’s assignment or delegation of,
such Credit Party’s obligations hereunder and under the other Financing
Documents or any Guarantor from its guaranty of the Obligations (which shall be
deemed to affect all Lenders) or (vii) amend, modify, terminate or waive this
Section 13.14(b) or the definition of “Required Lenders” or “Pro Rata Share” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender.  For purposes of the foregoing, no Lender shall be deemed affected by
(i) waiver of the imposition of the Default Rate or imposition of the Default
Rate to only a portion of the Obligations, (ii) waiver of the accrual of late
charges, (iii) waiver of any fee solely payable to Agent under the Financing
Documents, (iv) subordination of a lien granted in favor of Agent; provided that
such subordination is limited to equipment being financed by a third party
providing Permitted Indebtedness. Notwithstanding any provision in this Section
13.14 to the contrary, no amendment, modification, termination or waiver
affecting or modifying the rights or obligations of Agent hereunder shall be
effective unless signed by Agent and the Required Lenders

(c)Agent shall not grant its written consent to any deviation or departure by
Borrower or any other Credit Party from the provisions of Article 7 without the
prior written consent of the Required Lenders.  Required Lenders shall have the
right to direct Agent to take any action described in Section 10.2(b). Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in Section 10.2 without the written consent of
Required Lenders following the occurrence of an “Exigent Circumstance” (as
defined below).  All matters requiring the satisfaction or acceptance of Agent
in the definition of Subordinated Debt shall further require the satisfaction
and acceptance of each Required Lender.  Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise.  As used in this Section,
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion of the Collateral, such as, without limitation,
fraudulent removal, concealment, or abscondment thereof, destruction or material
waste thereof, or failure of Borrower after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the judgment of
Agent, could result in a material diminution in value of the Collateral.

Borrower Liability

.  If there is more than one (1) entity comprising Borrower, then (a) any
Borrower may, acting singly, request Credit Extensions hereunder, (b) each
Borrower hereby appoints the other as agent for the other for all purposes
hereunder, including with respect to requesting Credit Extensions hereunder, (c)
each Borrower shall be jointly and severally obligated to pay and perform all
obligations under the Financing Documents, including, but not limited to, the
obligation to repay all Credit Extensions made hereunder and all other
Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions, and (d)
each Borrower waives (1) any suretyship defenses available to it under the Code
or any other applicable law, and (2) any right to require the Lenders or Agent
to: (A) proceed against any Borrower or any other person; (B) proceed against or
exhaust any security; or (C) pursue any other remedy.  The Lenders or Agent may
exercise or not exercise any right or remedy they have against any Credit Party
or any security (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Credit Party’s liability or any Lien against
any

41



 

--------------------------------------------------------------------------------

 

other Credit Party’s assets.  Notwithstanding any other provision of this
Agreement or other related document, until the indefeasible payment in cash in
full of the Obligations (other than inchoate indemnity obligations for which no
claim has yet been made) and termination of the Applicable Commitments, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Credit
Party in contravention of this Section, such Credit Party shall hold such
payment in trust for the Lenders and Agent and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.

Reinstatement

.  This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should an interim receiver, receiver, receiver and manager or trustee be
appointed for all or any significant part of any Credit Party’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a fraudulent
preference reviewable transaction or otherwise, all as though such payment or
performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

USA PATRIOT Act Notification

.  Agent (for itself and not on behalf of any Lender) and each Lender hereby
notifies each Credit Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record certain information and
documentation that identifies such Credit Party, which information includes the
name and address of such Credit Party and such other information that will allow
Agent or such Lender, as applicable, to identify such Credit Party in accordance
with the USA PATRIOT Act.

13.18Other Currency.  Without limiting Section 2.6 or any other provision of
this Agreement, to the extent permitted by applicable Law, the obligations of
any of the Credit Parties in respect of any amount due under this Agreement
shall, notwithstanding any payment in any other currency (the “Other Currency”)
(whether pursuant to a judgment or otherwise), be discharged only to the extent
of the amount in the currency in which it is due (the “Agreed Currency”) that
Agent or Lenders may, in accordance with normal banking procedures, purchase
with the sum paid in the Other Currency (after any premium and costs of
exchange) on the Business Day immediately after the day on which Agent or Lender
receives the payment.  If the amount of the Agreed Currency that may be so
purchased for any reason falls short of the amount originally due, such Credit
Party shall pay all additions amounts, in the Agreed Currency, as may be
necessary to compensate for the shortfall.  Any obligation of a Credit Party not
discharged by that payment shall, to the extent permitted by applicable law, be
due as a separate and independent obligation and, until discharged as provided
in this Section 13.19, continue in full force and effect.

14.

AGENT

Appointment and Authorization of Agent

.  Each Lender hereby irrevocably appoints, designates and authorizes Agent to
take such action on its behalf under the provisions of this Agreement and each
other Financing Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other
Financing Document, together with such powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of Agent and
the Lenders and none of Credit Parties nor any other Person shall have any
rights as a third party beneficiary of any of the provisions hereof.  The duties
of Agent shall be mechanical and administrative in nature.  Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Financing
Document, Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or

42



 

--------------------------------------------------------------------------------

 

any other Financing Document or otherwise exist against Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Financing Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (a) act as collateral agent for Agent and each Lender for
purposes of the perfection of all liens created by the Financing Documents and
all other purposes stated therein, (b) manage, supervise and otherwise deal with
the Collateral, (c) take such other action as is necessary or desirable to
maintain the perfection and priority of the liens created or purported to be
created by the Financing Documents, (d) except as may be otherwise specified in
any Financing Document, exercise all remedies given to Agent and the other
Lenders with respect to the Collateral, whether under the Financing Documents,
applicable law or otherwise and (e) execute any amendment, consent or waiver
under the Financing Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

Successor Agent

.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) fifty percent (50%) or more of the Credit Extensions or
Applicable Commitments then held by Agent (in its capacity as a Lender), in each
case without the consent of the Lenders or Borrower.  Following any such
assignment, Agent shall give notice to the Lenders and Borrower.  An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrower.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this subsection (b).

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Delegation of Duties

.  Agent may execute any of its duties under this Agreement or any other
Financing Document by or through its, or its Affiliates’, agents, employees or
attorneys-in-fact and shall be entitled

43



 

--------------------------------------------------------------------------------

 

to obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.  Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.

Liability of Agent

.  Except as otherwise provided herein, no “Agent-Related Person” (as
defined  below) shall (a) be liable for any action taken or omitted to be taken
by any of them under or in connection with this Agreement or any other Financing
Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Credit Party
or any officer thereof, contained herein or in any other Financing Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Financing Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Document,
or for any failure of any Credit Party or any other party to any Financing
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Financing Document,
or to inspect the Collateral, other properties or books or records of any Credit
Party or any Affiliate thereof.  The term “Agent-Related Person” means Agent,
together with its Affiliates, and the officers, directors, employees, agents,
advisors, auditors and attorneys-in-fact of such Persons; provided, however,
that no Agent-Related Person shall be an Affiliate of Borrower.

Reliance by Agent

.  Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under any Financing Document (a) if such action would, in the opinion
of Agent, be contrary to law or any Financing Document, (b) if such action
would, in the opinion of Agent, expose Agent to any potential liability under
any law, statute or regulation or (c) if Agent shall not first have received
such advice or concurrence of all Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Financing Document in accordance with a request or consent of all
Lenders (or Required Lenders where authorized herein) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

Notice of Default

.  Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default and/or Event of Default, unless Agent shall have received written
notice from a Lender or Borrower, describing such Default or Event of Default.
Agent will notify the Lenders of its receipt of any such notice. While an Event
of Default has occurred and is continuing, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Event of Default as Agent shall deem advisable or in the best interests of the
Lenders, including without limitation,  satisfaction of other security
interests, liens or encumbrances on the Collateral not permitted under the
Financing Documents, payment of taxes on behalf of Borrower or any other Credit
Party, payments to landlords, warehouseman, bailees and other Persons in
possession of the Collateral and other actions to protect and safeguard the
Collateral, and actions with respect to insurance claims for casualty events
affecting a Credit Party and/or the Collateral.

Credit Decision; Disclosure of Information by Agent

.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties, and

44



 

--------------------------------------------------------------------------------

 

all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Financing Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.

Indemnification of Agent

.  Whether or not the transactions contemplated hereby are consummated,
each  Lender shall, severally and pro rata based on its respective Pro Rata
Share, indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities (which shall not include legal expenses of
Agent incurred in connection with the closing of the transactions contemplated
by this Agreement) incurred by it; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a judgment by a court of
competent jurisdiction to have resulted from such Agent-Related Person’s own
gross negligence or willful misconduct; provided, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall, severally and pro rata
based on its respective Pro Rata Share, reimburse Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Protective
Advances incurred after the closing of the transactions contemplated by this
Agreement) incurred by Agent (in its capacity as Agent, and not as a Lender) in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Financing Document, or any
document contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.  The term
“Indemnified Liabilities” means those liabilities described in Section 13.2(a)
and Section 13.2(b).

Agent in its Individual Capacity

.  With respect to its Credit Extensions, MidCap shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not Agent, and the terms “Lender” and “Lenders” include
MidCap in its individual capacity. MidCap and its Affiliates may lend money to,
invest in, and generally engage in any kind of business with, any Credit Party
and any of their Affiliates and any person who may do business with or own
securities of any Credit Party or any of their Affiliates, all as if MidCap were
not Agent and without any duty to account therefor to Lenders.  MidCap and its
Affiliates may accept fees and other consideration from a Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.  Each Lender acknowledges the potential
conflict of interest between MidCap as a Lender holding disproportionate
interests in the Credit Extensions and MidCap as Agent, and expressly consents
to, and waives, any claim based upon, such conflict of interest.

Agent May File Proofs of Claim

. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, Agent (irrespective of whether
the principal of any Credit Extension, shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on such Credit Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and

45



 

--------------------------------------------------------------------------------

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

Collateral and Guaranty Matters

.  The Lenders irrevocably authorize Agent, at its option and in its discretion,
to release (a) any Credit Party and any Lien on any Collateral granted to or
held by Agent under any Financing Document upon the date that all Obligations
(other than inchoate indemnity obligations for which no claim has yet been made
and any other obligations which, by their terms, are to survive the termination
of this Agreement) due hereunder have been fully and paid in full and no
Applicable Commitments or other obligations of any Lender to provide funds to
Borrower under this Agreement remain outstanding, and (b) any Lien on any
Collateral that is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Financing Document.
Upon request by Agent at any time, all Lenders will confirm in writing Agent’s
authority to release its interest in particular types or items of Collateral
pursuant to this Section 14.11.

Advances; Payments; Non-Funding Lenders

.

(a)Advances; Payments.  If Agent receives any payment for the account of the
Lenders on or prior to 11:00 a.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of the
Lenders after 11:00 a.m. (New York time) on any Business Day, Agent shall pay to
each applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any Credit
Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

(b)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
set-off, counterclaim or deduction of any kind.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to a Credit Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Credit Party or such other person, without
set-off, counterclaim or deduction of any kind.

Miscellaneous

.

(a)Neither Agent nor any Lender shall be responsible for the failure of any
Non-Funding Lender to make a Credit Extension or make any other advance required
hereunder.  The failure of any Non‑Funding Lender to make any Credit Extension
or any payment required by it hereunder shall not relieve any other Lender (each
such other Lender, an “Other Lender”) of its obligations to make the Credit
Extension or payment required by it, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a Credit
Extension or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary,

46



 

--------------------------------------------------------------------------------

 

a Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lender” hereunder) for any voting or consent rights
under or with respect to any Financing Document.  At Borrower’s request, Agent
or a person reasonably acceptable to Agent shall have the right with Agent’s
consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such person, all of the
Applicable Commitments and all of the outstanding Credit Extensions of that
Non-Funding Lender for an amount equal to the principal balance of the Credit
Extensions held by such Non-Funding Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed assignment agreement reasonably acceptable
to Agent.

(b)Each Lender shall promptly remit to the other Lenders such sums as may be
necessary to ensure the ratable repayment of each Lender’s portion of any Credit
Extension and the ratable distribution of interest, fees and reimbursements paid
or made by any Credit Party.  Notwithstanding the foregoing, if this Agreement
requires payments of principal and interest to be made directly to the Lenders,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is determined that a Lender received more than its
ratable share of scheduled payments made on any date or dates, then such Lender
shall remit to Agent (for Agent to redistribute to itself and the Lenders in a
manner to ensure the payment to Agent of any sums due Agent hereunder and the
ratable repayment of each Lender’s portion of any Credit Extension and the
ratable distribution of interest, fees and reimbursements) such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Agent.  If any payment or distribution of any kind or character,
whether in cash, properties or securities and whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise, shall be received by
a Lender in excess of its ratable share, then (i) the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for application to the payments of amounts due on the other
Lender’s claims, or, in the case of Collateral, shall hold such Collateral for
itself and as agent and bailee for Agent and other Lenders and (ii) such Lender
shall promptly advise Agent of the receipt of such payment, and, within five (5)
Business Days of such receipt and, in the case of payments and distributions,
such Lender shall purchase (for cash at face value) from the other Lenders
(through Agent), without recourse, such participations in the Credit Extension
made by the other Lenders as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them in accordance with the
respective Pro Rata Shares of the Lenders; provided, however, that if all or any
portion of such excess payment is thereafter recovered by or on behalf of a
Credit Party from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest; provided, further, that the provisions of this Section shall not be
construed to apply to (x) any payment made by a Credit Party pursuant to and in
accordance with the express terms of this Agreement or the other Financing
Documents, or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Applicable Commitment
pursuant to Section 13.1.  Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.  No documentation other than notices and the
like shall be required to implement the terms of this Section.  Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section and shall in each case
notify the Lenders following any such purchases.

15.

GUARANTY

15.1Guaranty.  Each Guarantor hereby unconditionally (a) guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all of the
Obligations, including payment in full of the principal, accrued but unpaid
interest and all other amounts due and owing to the Agent and Lenders under any
Credit Facility and (b) indemnifies each Lender immediately on demand against
any cost, loss or liability suffered by such Lender if any obligations
guaranteed by it are or become unenforceable, invalid, voided, avoid or illegal,
the amount of which such cost, loss or liability shall be equal to the amount
which such Lender would otherwise be entitled to recover. Each payment made by
any Guarantor pursuant to this Section 15 shall be made in lawful money of the
United States in immediately available funds.  Each Guarantor hereby
acknowledges and agrees that it is an Affiliate or other interested party and
will derive significant economic benefit from the Credit Extensions.  

47



 

--------------------------------------------------------------------------------

 

15.2Payment of Amounts Owed.  The Guarantee hereunder is an absolute,
unconditional and continuing guarantee of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that the Agent or any Lender first
attempt to collect any of the Obligations from Borrower or resort to any
collateral security or other means of obtaining payment.  In the event of any
default by Borrower in the payment of the Obligations, after the expiration of
any applicable cure or grace period, each Guarantor agrees, on demand by Agent
(which demand may be made concurrently with notice to Borrower that Borrower is
in default of its obligations), to pay the Obligations, regardless of any
defense, right of set-off or recoupment or claims which Borrower or Guarantor
may have against Agent or Lenders.  All of the remedies set forth in this
Agreement, in any other Financing Document or at law or equity shall be equally
available to Agent and Lenders, and the choice by Agent or Lenders of one such
alternative over another shall not be subject to question or challenge by any
Guarantor or any other person, nor shall any such choice be asserted as a
defense, setoff, recoupment or failure to mitigate damages in any action,
proceeding, or counteraction by Agent or Lenders to recover or seeking any other
remedy under this Guarantee, nor shall such choice preclude Agent or Lenders
from subsequently electing to exercise a different remedy

15.3Certain Waivers by Guarantor.  To the fullest extent permitted by law, and
until terminated in accordance with Section 15.9, each Guarantor does hereby:

(a)waive notice of acceptance of this Agreement by Agent and Lenders and any and
all notices and demands of every kind which may be required to be given by any
statute, rule or law;

(b)agree to refrain from asserting, until after repayment in full of the
Obligations, any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against Borrower;

(c)waive any defense, right of set-off, right of recoupment or other claim which
such Guarantor may have against Agent, Lenders or the holder of the Secured
Promissory Notes;

(d)waive any and all rights such Guarantor may have under any anti-deficiency
statute or other similar protections;

(e)waive all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from Borrower,
any other Guarantor or any other person or entity now or hereafter primarily or
secondarily liable for any of the Obligations until the Obligations have been
paid in full;

(f)waive presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge such Guarantor
with liability;

(g)waive the benefit of all appraisement, valuation, marshalling, forbearance,
stay, extension, redemption, homestead, exemption and moratorium laws now or
hereafter in effect;

(h)waive any defense based on the incapacity, lack of authority, death or
disability of any other person or entity or the failure of Agent or Lenders to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;

(i)waive any defense based on an election of remedies by Agent or Lenders,
whether or not such election may affect in any way the recourse, subrogation or
other rights of such Guarantor against Borrower, any other Guarantor or any
other person in connection with the Obligations;

(j)waive any defense based on the failure of the Agent or Lenders to (i) provide
notice to such Guarantor of a sale or other disposition of any of the security
for any of the Obligations, or (ii) conduct such a sale or disposition in a
commercially reasonable manner;

48



 

--------------------------------------------------------------------------------

 

(k)waive any defense based on the negligence of Agent or Lenders in
administering this Agreement or the other Financing Documents (including, but
not limited to, the failure to perfect any security interest in any Collateral),
or taking or failing to take any action in connection therewith, provided,
however, that such waiver shall not apply to the gross negligence or willful
misconduct or material breach of the Financing Documents on the part of the
Agent or Lenders, as determined by the final, non-appealable decision of a court
having proper jurisdiction;

(l)waive any right to file any Claim (as defined below) as part of, and any
right to request consolidation of any action or proceeding relating to a Claim
with, any action or proceeding filed or maintained by Agent or Lenders to
collect any Obligations of such Guarantor to Agent or Lenders hereunder or to
exercise any rights or remedies available to Agent or Lenders under the
Financing Documents, at law, in equity or otherwise;

(m)agree that neither Agent nor Lenders shall have any obligation to obtain,
perfect or retain a security interest in any property to secure any of the
Obligations (including any mortgage or security interest contemplated by the
Financing Documents);

(n)waive any obligation Agent or Lenders may have to disclose to such Guarantor
any facts the Agent or Lenders now or hereafter may know or have reasonably
available to it regarding Borrower or Borrower’s financial condition, whether or
not the Agent or Lenders have a reasonable opportunity to communicate such facts
or have reason to believe that any such facts are unknown to such Guarantor or
materially increase the risk to such Guarantor beyond the risk such Guarantor
intends to assume hereunder;

(o)agree that neither Agent nor Lenders shall be liable in any way for any
decrease in the value or marketability of any property securing any of the
Obligations which may result from any action or omission of the Agent or Lenders
in enforcing any part of this Agreement;

(p)waive any defense based on any invalidity, irregularity or unenforceability,
in whole or in part, of any one or more of the Financing Documents;

(q)waive any defense based on any change in the composition of Borrower, and

(r)waive any defense based on any representations and warranties made by such
Guarantor herein or by Borrower herein or in any of the Financing Documents.  

For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, retention, set-off or right of
recoupment of any kind or nature against the Agent or Lenders, its officers,
directors, employees, agents, members, actuaries, accountants, trustees or
attorneys, or any affiliate of the Agent or Lenders in connection with the
making, closing, administration, collection or enforcement by the Agent or
Lenders of the Obligations.

15.4Guarantor’s Obligations Not Affected by Modifications of Financing
Documents.  Each Guarantor further agrees that such Guarantor’s liability as
guarantor shall not be impaired or affected by any renewals or extensions which
may be made from time to time, with or without the knowledge or consent of
Guarantor for the time for payment of interest or principal or by any
forbearance or delay in collecting interest or principal hereunder, or by any
waiver by Agent or Lenders under this Agreement or any other Financing
Documents, or by Agent’s or Lenders’ failure or election not to pursue any other
remedies it may have against Borrower or Guarantor, or by any change or
modification in this Agreement or any other Financing Document, or by the
acceptance by Agent or Lenders of any additional security or any increase,
substitution or change therein, or by the release by Agent or Lenders of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Obligations even though Agent or Lenders might lawfully have elected to
apply such payments to any part or all of the Obligations, it being the intent
hereof that, subject to Agent’s or Lenders’ compliance with the terms of this
Section 15 and the Financing Documents, each Guarantor shall remain liable for
the payment of the Obligations, until the Obligations have been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Each Guarantor further understands and agrees
that

49



 

--------------------------------------------------------------------------------

 

Agent or Lenders may at any time enter into agreements with Borrower to amend,
modify and/or increase the principal amount of, interest rate applicable to or
other economic and non-economic terms of this Agreement or the other Financing
Documents, and may waive or release any provision or provisions of this
Agreement or the other Financing Documents, and, with reference to such
instruments, may make and enter into any such agreement or agreements with a
Credit Party as Agent, Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guarantee or any of Agent’s or Lenders’
rights hereunder or each Guarantor’s obligations hereunder, and each Guarantor’s
obligations hereunder shall apply to the this Agreement and other Financing
Documents as so amended, modified, extended, renewed or increased.

15.5Reinstatement; Deficiency.  This guaranty shall continue to be effective or
be reinstated (as the case may be) if at any time payment of all or any part of
any sum payable pursuant to this Agreement or any other Financing Document is
rescinded or otherwise required to be returned by Agent or Lenders upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of Borrower,
or upon or as a result of the appointment of a receiver, intervenor, custodian
or conservator of or trustee or similar officer for, Borrower or any substantial
part of its property, or otherwise, all as though such payment to Agent or
Lenders had not been made, regardless of whether Agent or Lenders contested the
order requiring the return of such payment.  In the event of the foreclosure of
the Financing Documents and of a deficiency, each Guarantor hereby promises and
agrees forthwith to pay the amount of such deficiency notwithstanding the fact
that recovery of said deficiency against Borrower would not be allowed by
applicable law; however, the foregoing shall not be deemed to require that Agent
or Lenders institute foreclosure proceedings or otherwise resort to or exhaust
any other collateral or security prior to or concurrently with enforcing this
guaranty.

15.6Subordination of Borrower’s Obligations to Guarantors; Claims in
Bankruptcy.  

(a)Any indebtedness of Borrower to any Guarantor (including, but not limited to,
any right of such Guarantor to a return of any capital contributed to Borrower
and any right of subrogation, reimbursement, indemnification or contribution
hereunder of such Guarantor against Borrower or other Credit Party), whether now
or hereafter existing, is hereby subordinated to the payment of the
Obligations.  Each Guarantor agrees that, until the Obligations have been paid
in full, such Guarantor will not seek, accept, or retain for its own account,
any payment from Borrower on account of such subordinated debt.  Any payments to
any Guarantor on account of such subordinated debt shall be collected and
received by such Guarantor in trust for Agent and Lenders and shall be
immediately paid over to Agent, for the benefit of Agent and Lenders, on account
of the Obligations without impairing or releasing the obligations of such
Guarantor hereunder.

(b)Each Guarantor shall promptly file in any bankruptcy or other proceeding in
which the filing of claims is required by law, all claims and proofs of claims
that such Guarantor may have against Borrower or any other Guarantor and does
with effect from the occurrence of an Event of Default hereby assign to Agent or
its nominee (and will, upon request of Agent, reconfirm in writing the
assignment to Agent or its nominee of) all rights of such Guarantor under such
claims.  If such Guarantor does not file any such claim, Agent, as attorney in
fact for such Guarantor, is hereby irrevocably authorized with effect from the
occurrence of an Event of Default to do so in the name of such Guarantor, or in
Agent’s discretion, to assign the claim to a designee and cause proof of claim
to be filed in the name of Agent’s designee.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Agent, for the benefit of Agent and Lenders, the full
amount thereof and, to the full extent necessary for that purpose, each
Guarantor with effect from the occurrence of an Event of Default hereby assigns
to the Lenders all of such Guarantor’s rights to any such payments or
distributions to which such Guarantor would otherwise be entitled, such
assignment being a present and irrevocable assignment of all such rights.

15.7Maximum Liability; Contribution.  

(a)Notwithstanding any provision to the contrary contained herein or in any
other of the Financing Documents, the obligations of each Guarantor under this
Agreement and the other Financing Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization

50



 

--------------------------------------------------------------------------------

 

or other law affecting the rights of creditors generally (including, without
limitation, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of title 11 of the United States Code or any
applicable provisions of comparable Laws.

(b)All Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty.  Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty such that its Aggregate Payments exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date.  “Fair Share” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any comparable applicable provisions of
state Law; provided that, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 15.7(b), any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor.  “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 15.7(b), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 15.7(b).  The amounts payable as contributions hereunder
shall be determined as of the date on which the related payment or distribution
is made by the applicable Funding Guarantor.  The allocation among Contributing
Guarantors of their obligations as set forth in this Section 15.7(b) shall not
be construed in any way to limit the liability of any Contributing Guarantor
hereunder.  Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 15.7(b) and a right to receive any Fair
Share Contribution Amount shall be deemed an asset of the Guarantor entitled to
such amount.

15.8Guarantor’s Benefit; Guarantor’s Investigation.  

(a)Each Guarantor represents and warrants that it will directly benefit from the
Lenders’ making the Credit Extensions and other financial accommodations to
Borrower.

(b)Each Guarantor acknowledges receipt of a copy of each of this Agreement and
the other Financing Documents. Each Guarantor has made an independent
investigation of the other Credit Parties and of the financial condition of the
other Credit Parties. Neither Agent nor any Lender has made and neither Agent
nor any Lender does make any representations or warranties as to the income,
expense, operation, finances or any other matter or thing affecting any Credit
Party nor has Agent or any Lender made any representations or warranties as to
the amount or nature of the Obligations of any Credit Party to which this
Section 15 applies as specifically herein set forth, nor has Agent or any Lender
or any officer, agent or employee of Agent or any Lender or any representative
thereof, made any other oral representations, agreements or commitments of any
kind or nature, and each Guarantor hereby expressly acknowledges that no such
representations or warranties have been made and such Guarantor expressly
disclaims reliance on any such representations or warranties.

15.9Termination.  The provisions of this Article 15 shall remain in effect until
this Agreement has terminated pursuant to its terms and all Obligations (other
than inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement) have been satisfied.

16.

DEFINITIONS

51



 

--------------------------------------------------------------------------------

 

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the equity interests of any Person, whether or
not involving a merger or consolidation with such other Person, or otherwise
causing any Person to become a Subsidiary of a Credit Party, (c) any merger or
consolidation or any other combination with another Person or (d) the
acquisition (including through licensing) of any product, product line or
Intellectual Property of or from any other Person.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

“Agreed Currency” has the meaning given it in Section 13.19.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment” has the meaning given it in Section 2.2

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule.

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for

52



 

--------------------------------------------------------------------------------

 

herein, then Agent may select a comparable replacement index and corresponding
margin.

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that, at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that, at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable Interest Period shall
mean the period commencing as of such adjustment or re-implementation and
continuing until the next Applicable Interest Rate Determination Date, if any.

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that, at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided, further, that, at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.  

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however if (a) Wells Fargo has made a public announcement identifying
a date certain on or after which such rate shall no longer be provided or
published, as the case may be; or (b) timely, adequate and reasonable means do
not exist for ascertaining such rate and the circumstances giving rise to the
Agent’s inability to ascertain LIBOR are unlikely to be temporary as determined
in Agent’s reasonable discretion, then Agent may, upon prior

53



 

--------------------------------------------------------------------------------

 

written notice to Borrower, choose, in consultation with Borrower, a reasonably
comparable index or source together with corresponding adjustments to
“Applicable Interest Rate” or scale factor or floor to such index that Agent, in
its reasonable discretion, has determined is necessary to preserve the current
all-in yield (including interest rate margins, any interest rate floors,
original issue discount and upfront fees, but without regard to future
fluctuations of such alternative index, it being acknowledged and agreed that
neither Agent nor any Lender shall have any liability whatsoever from such
future fluctuations) to use as the basis for Base Rate Index.

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

“Books” means all books and records of a Person, including ledgers, federal and
state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one (1) such Person, or the sole Borrower if there is only one (1) such
Person.  The term “any Borrower” shall refer to any Person comprising the
Borrower if there is more than one (1) such Person, or the sole Borrower if
there is only one (1) such Person.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

“Business Day” means any day that is not (a) a Saturday or Sunday, (b) a day on
which Agent is closed or (c) a day on which commercial banks in the state of New
York or the state of California are authorized or required to close.

“Change in Control” means an event or series of events by which:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of forty percent (40%) or more of the
equity interests of the Parent or Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Parent or Borrower (as
applicable) on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) except to the extent
permitted pursuant to Section 7.3(a), Parent shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding equity interests of each Credit Party; or (d) a “fundamental change”
(however so defined), “change of control” or term of similar import occurs under
any Convertible Note Document.

54



 

--------------------------------------------------------------------------------

 

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Closing Deliveries Schedule” means each “Closing Deliveries Schedule” attached
to this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and the Lenders, pursuant to this Agreement and the other
Financing Documents (but excluding Excluded Property), including, without
limitation, all of the property described in Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made, including any commodity
account located outside of the United States.

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same line of business as the Borrower and the other Credit
Parties.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.  Notwithstanding anything to the
contrary in the foregoing, any Permitted Bond Hedge Transaction and any
Permitted Warrant Transaction, in each case, shall not constitute a Contingent
Obligation of the Parent.

“Control Agreement” means any control agreement or similar agreement in a
jurisdiction outside of the United States, each of which shall be in form and
substance reasonably satisfactory to Agent, entered into among the depository
institution at which a Credit Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which a Credit Party
maintains a Securities Account or a Commodity Account, such Credit Party, and
Agent pursuant to which Agent obtains control (within the meaning of the Code)
or similar rights over such account as is customary in such jurisdiction outside
of the United States, in each case for the benefit of the Lenders over such

55



 

--------------------------------------------------------------------------------

 

Deposit Account, Securities Account or Commodity Account.

“Convertible Note Documents” means the Permitted Convertible Notes and each
other promissory note, note purchase agreement, indenture and other material
documents evidencing or relating thereto, including documents related to the
related Permitted Bond Hedge Transactions and Permitted Warrant Transactions.

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

“Credit Facility” means a term loan credit facility specified on the Credit
Facility Schedule.

“Credit Facility Schedule” means each “Credit Facility Schedule” attached to
this Agreement.

“Credit Party” means each Borrower and each Guarantor; and “Credit Parties”
means all such Persons, collectively; provided, however, that in no event shall
a Restricted Foreign Subsidiary be a “Credit Party” for purposes of this
Agreement or the other Financing Documents

“Credit Party Unrestricted Cash” means unrestricted cash and cash equivalents of
the Credit Parties that are held in the name of a Credit Party that are subject
to Agent’s first priority perfected security interest and held in a Collateral
Account that is subject to Agent’s first priority perfected security interest.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made, including any deposit account,
operating account, savings account, and receivables account located outside of
the United States.

“Designated Funding Account” is Borrower’s Deposit Account, account number
XXXXXX7126, maintained with JPMorgan Case Bank, N.A. and over which Agent has
been granted control for the ratable benefit of all Lenders.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, so long as no
Event of Default has occurred and is continuing under Section 10.01(a), Section
10.1(c) as a result of a breach of Section 9.1 or Section 10.1(o), “Eligible
Assignee” shall not include (i) any Credit Party or any Subsidiary of a Credit
Party, (ii) any Competitor, or (iii) any hedge fund or private equity fund
(other than any Affiliate of a

56



 

--------------------------------------------------------------------------------

 

Lender or an Approved Fund) that is primarily and directly engaged in the
business of purchasing distressed debt.  Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.

“Environmental Law” means each present and future law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“ERISA Affiliate” has the meaning given it in Section 5.6.

“Event of Default” has the meaning given it in Section 10.1.

“Excluded Accounts” has the meaning set forth in Section 6.6.

“Excluded Property” means (a) more than 65% of the voting equity interests of
any Restricted Foreign Subsidiary; provided that (i) immediately upon any
amendment of the IRC or any final regulations promulgated under the IRC after
the Closing Date that would allow the pledge of a greater percentage of such
voting equity interests without material adverse tax consequences to the Credit
Parties (as reasonably determined by Credit Parties), the Credit Parties and
Agent shall negotiate in good faith to amend the Security Documents to permit
such greater pledge, and (ii) upon the occurrence of a Restricted Foreign
Subsidiary Joinder Event and continuing at all times thereafter (whether or not
the Restricted Foreign Subsidiary Joinder Event continues), Credit Parties and
Agent shall amend the Security Documents to permit the pledge of all equity
interests of each Restricted Foreign Subsidiary in accordance with the
provisions of Section 6.8, (b) any interest of a Credit Party as a lessee or
sublessee under a real property lease, (c) any license, lease or other agreement
to which any Credit Party is a party or any of its rights or interests
thereunder if and to the extent that the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Credit Party therein or (ii) result in a
breach or termination pursuant to the terms of, or default under, any such
license, lease or other agreement, and (d) any intent to use trademarks;
provided that (w) leases, licenses or other agreements by and among the Credit
Parties or by and among the Credit Parties and their Subsidiaries shall in no
event constitute Excluded Property, (x) any such limitation described in the
foregoing clause (c) on the security interests granted hereunder shall apply
only to the extent that any such prohibition could not be rendered ineffective
pursuant to the UCC or any other applicable Law (including Sections 9-406, 9-407
and 9-408 of the UCC) or principles of equity, (y) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in such as license, lease or other contract described in
clause (c) or in any applicable Law, to the extent sufficient to permit any such
item to become Collateral hereunder, or upon the granting of any such consent,
or waiving or terminating any requirement for such consent, a security interest
in such license, lease or other agreement shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of, Excluded Property shall be and at all
times remain subject to the security interests created by this Agreement (unless
such proceeds would independently constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office

57



 

--------------------------------------------------------------------------------

 

located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Credit Extension or
Applicable Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Credit Extension or Applicable
Commitment  or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.6(h)(i) or 2.6(h)(iii), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 2.6(h)(vi) and (vii) and (d) any withholding Taxes
imposed under FATCA.

“Exigent Circumstance” has the meaning given it in Section 13.14.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, any intergovernmental agreement,
treaty or convention entered into among Governmental Authorities in connection
with such Sections of the IRC, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to such intergovernmental agreement, treaty or
convention.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Fee Letters” means, collectively, the fee letter agreements entered as of the
Closing Date and from time to time thereafter among Borrower and Agent.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Security Documents, each Subordination Agreement and any
subordination or intercreditor agreement pursuant to which any Indebtedness
and/or any Liens securing such Indebtedness is subordinated to all or any
portion of the Obligations, the Fee Letter(s), each note and guarantee executed
by one (1) or more Credit Parties in connection with the indebtedness governed
by this Agreement, and each other present or future agreement executed by one
(1) or more Credit Parties and, or for the benefit of, the Lenders and/or Agent
in connection with this Agreement, all as amended, restated, or otherwise
modified from time to time.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

58



 

--------------------------------------------------------------------------------

 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Good Manufacturing Practices” means current good manufacturing practices,
including as set forth in 21 C.F.R. Parts 210 and 211, and analogous
requirements and standards set forth by a Governmental Authority in any
applicable non-United States jurisdiction.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means each Person that is or hereafter becomes a party to this
Agreement as a guarantor of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d)
any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, distribution,
importation, exportation, use, handling, quality, reimbursement, sale, labeling,
advertising, promotion, or post-market requirements of any product produced by a
Borrower or any Subsidiary thereof (including, without limitation, any component
of, or accessory to, the foregoing products) subject to regulation under the
FDCA, and similar state or foreign laws, controlled substances laws, and all
laws, policies, procedures, requirements and regulations pursuant to which
permits are issued, in each case, as the same may be amended from time to time.

59



 

--------------------------------------------------------------------------------

 

“Inactive Subsidiary” means Pulmagen Therapeutics (Asthma) Limited, a company
organized under the laws of England and Wales.

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of, or payment for, property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, (d) non-contingent obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, banker’s acceptance or similar instrument, (e) equity
securities of such Person subject to repurchase or redemption other than at the
sole option of such Person or for which redemption is permitted solely following
the date that is ninety-one (91) days after the Maturity Date, (f) obligations
secured by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, (g) “earnouts”, purchase price
adjustments, profit sharing arrangements, deferred purchase money amounts and
similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (h) all Indebtedness of
others guaranteed by such Person, (i) off-balance sheet liabilities of such
Person, and (j) Contingent Obligations.  Notwithstanding anything to the
contrary in the foregoing, any Permitted Bond Hedge Transaction and any
Permitted Warrant Transaction, in each case, shall not constitute Indebtedness
of the Parent.

“Indemnified Liabilities” has the meaning given it in Section 14.8.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning given it in Section 13.2(b).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law
(including, for the avoidance of doubt, the Laws of Ireland), including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Intercompany IP Licenses” means (a) those certain Platform Contribution
Transaction and License Agreements and those certain Cost Sharing Agreements
among Credit Parties and the Restricted Foreign Subsidiaries set forth on the
Disclosure Schedules, as such licenses and agreements are in effect as of the
Closing Date, and (b) new Platform Contribution Transaction and License
Agreements and Cost Sharing Agreements among Credit Parties and new Restricted
Foreign Subsidiaries entered into following the Closing Date on terms
substantially similar to the analogous agreements set forth in clause (a) of
this definition; provided that, for the avoidance of doubt, any exclusive
license granted pursuant to an Intercompany License agreement shall be exclusive
solely as to geographical areas outside of the United States (it being
understood that in such geographic areas, the Intercompany Licenses may be
exclusive in all respects).

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of any Credit Party’s custody or possession or
in transit and including any returned goods and any documents of title
representing any of the above.  

60



 

--------------------------------------------------------------------------------

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any Acquisition or (c)
to make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and general intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

“IP Security Agreement” means any security agreement executed by a Credit Party
that grants (or is prepared as a notice filing or recording with respect to) a
Lien or security interest in favor of Agent and/or Lenders on Intellectual
Property, each as amended, restated, or otherwise modified from time to time.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
provisions.

“IRS” means the United States Internal Revenue Service.

“Joinder Requirements” has the meaning given it in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“Lenders” means each of the Persons identified on the Credit Facility Schedule
as amended from time to time to reflect assignments made in accordance with this
Agreement.

“Libor Rate Index” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first (1st) day of
such Applicable Interest Period) in the amount of One Million Dollars
($1,000,000) are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) on the Applicable Interest Rate Determination
Date, for a period of thirty (30) days, which determination shall be conclusive
in the absence of manifest error, by (b) one hundred percent (100%) minus the
Reserve Percentage; provided, however, if (i) the administrator responsible for
determining and publishing such rate per annum has made a public announcement
identifying a date certain on or after which such rate shall no longer be
provided or published, as the case may be; or (ii) timely, adequate and
reasonable means do not exist for ascertaining such rate and the circumstances
giving rise to the Agent’s inability to ascertain the London interbank offered
rate are unlikely to be temporary as determined in Agent’s reasonable
discretion, then Agent may, upon prior written notice to Borrower, choose, in
consultation with Borrower, a reasonably comparable index or source together
with corresponding adjustments to “Applicable Interest Rate” or scale factor or
floor to such index that Agent, in its reasonable discretion, has determined is
necessary to preserve the current all-in yield (including interest rate margins,
any interest rate floors, original issue discount and upfront fees, but without
regard to future fluctuations of such alternative index, it being acknowledged
and agreed that neither Agent nor any Lender shall have any liability whatsoever
from such future fluctuations) to use as the basis for the Libor Rate
Index.  The Libor Rate Index may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then Applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any

61



 

--------------------------------------------------------------------------------

 

successor), which additional or increased costs would increase the cost of
funding loans bearing interest based upon the Libor Rate Index; provided,
however, that notwithstanding anything in this Agreement to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender require such
Lender to furnish to Borrower a statement setting forth the basis for adjusting
such Libor Rate Index and the method for determining the amount of such
adjustment.  

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Material Adverse Change” or “Material Adverse Effect” means (a) a material
impairment in the perfection or priority of Agent’s Lien in the Collateral
(except solely as a result of any action or inaction of Agent or any Lender
(provided that such action or inaction is not caused by a Credit Party’s failure
to comply with the terms of the Financing Documents)); (b) a material impairment
in the value of the Collateral; (c) a material adverse change in the business,
operations, or condition (financial or otherwise) of any Credit Party; or (d) a
material impairment of the prospect of repayment of any portion of the
Obligations.

“Material Agreement” means any agreement or contract to which such Credit Party
or its Subsidiaries is a party the termination of which could reasonably be
expected to result in a Material Adverse Change.

“Material Indebtedness” has the meaning given it in Section 10.1(e).

“Material Intangible Assets” means (a) all of the Credit Parties’ Intellectual
Property and (b) each license or sublicense agreements or other agreements with
respect to rights in Intellectual Property, that, in the case of each of clauses
(a) and (b), is material to the condition (financial or other), business or
operations of the Credit Parties (taken as a whole).

“Maturity Date” means May 1, 2024.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

“Minimum Cash Burn Amount” means, as applicable with respect to any Permitted
Acquisition, an aggregate amount of Credit Party Unrestricted Cash equal to or
greater than the positive value of the product (x) twelve (12) multiplied by (y)
the Monthly Cash Burn Amount, as determined as of the last day of the month
immediately preceding such Permitted Acquisition.

“Minimum Cash Threshold Amount” means, as of any date of determination, an
amount of Credit Party Unrestricted Cash equal to the product of (x) the
aggregate amount of the outstanding Obligations (including the aggregate amount
of all Credit Extensions outstanding) as of such date multiplied by (y) two (2).

“Monthly Cash Burn Amount” means, with respect to Credit Parties, an amount
equal to Credit Parties’ change in cash and cash equivalents, without giving
effect to any increase resulting from equity contributions or proceeds of
financings, for either (a) the immediately preceding two fiscal quarter period
as determined as of the last

62



 

--------------------------------------------------------------------------------

 

day of such period immediately preceding the proposed consummation of the
applicable Permitted Acquisition and based upon the financial statements
delivered to Agent in accordance with this Agreement for such period, or (b) the
immediately succeeding six (6) month period based upon the Transaction
Projections delivered with respect to such proposed Permitted Acquisition, using
whichever calculation as between clause (a) and clause (b) demonstrates a higher
burn rate (or, in other words, more cash used), in both cases, divided by six
(6).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes Agent or the Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents.  Notwithstanding the foregoing,
“Obligations” shall not include any warrants or equity instruments.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices common in such Credit Party’s industry.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).

“Other Currency” has the meaning given it in Section 13.19.

“Other Tax Certification” means such certification or evidence, in each case in
form and substance satisfactory to Borrower and Agent, that any Lender or
prospective Lender is exempt from, or eligible for a reduction in, U.S. federal
withholding tax or backup withholding tax, including evidence supporting the
basis for such exemption or reduction.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

63



 

--------------------------------------------------------------------------------

 

“Participant Register” has the meaning given it in Section 13.1(c).

“Payment Date” means the first (1st) calendar day of each calendar month.

“Payroll Accounts” has the meaning set forth in Section 6.6.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor entity
thereto.

“Pension Plan” means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the IRC or is covered by Title IV
of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Acquisition” means any Acquisition by a Credit Party, in each case,
to the extent that each of the following conditions shall have been satisfied:

(a)the Credit parties shall have delivered to Agent at least ten (10) Business
Days prior written notice (or such shorter period as Agent may determine in its
sole discretion) before the execution of any documents (other than a non-binding
summary of terms, letter of intent or similar agreement) related to such
proposed acquisition, including a reasonably detailed description of the terms
and conditions of such acquisition (which may be included in the notice
provided);

(b)as soon as available, but at least five (5) Business Days before the
consummation of such Acquisition (or such shorter time as Agent may agree),
Credit Parties shall have provided to Agent such information and documents that
Agent may reasonably request, including, without limitation, (i) legal due
diligence materials then in existence, (ii) applicable financial information,
sources of the funding, related to such Acquisition, and (iii) the respective
agreements, documents and instruments pursuant to which such Acquisition is to
be consummated, all schedules to such agreements, documents or instruments and
all other material ancillary agreements, instruments and documents to be
executed or delivered in connection therewith;    

(c)Credit Parties shall and shall cause their Subsidiaries (including any new
Subsidiary as required by Section 6.8) to execute and deliver the agreements,
instruments and other documents required by Section 6.8 or Section 6.12 and as
otherwise necessary or desirable by Agent to perfect Agent’s Liens in respect of
any new Collateral resulting from the acquisition, in each case in the time
periods required thereunder;

(d)there is no Indebtedness or Liens incurred, created or assumed in connection
with such acquisition unless such Indebtedness or Liens are expressly permitted
to be incurred, created or assumed in accordance with Section 7.4 or 7.5, as
applicable;

(e)such acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Person being acquired, in each case as required by such
Person’s organizational documents;

(f)no Default or Event of Default shall have occurred, be continuing or would
exist after giving effect to such Acquisition;

(g)the Acquisition would not result in a Change in Control;

(h)the target so acquired or the assets of the target so acquired, as the case
may be, shall be in or reasonably related or ancillary to the business of Credit
Parties;

64



 

--------------------------------------------------------------------------------

 

(i)[reserved];

(j)the sum of all cash and cash equivalents paid or payable as consideration in
connection with all Permitted Acquisitions (including all Indebtedness,
liabilities and Contingent Obligations (in each case to the extent otherwise
permitted hereunder) incurred or assumed and the maximum amount of any earn-out,
milestone or comparable payment obligation in connection therewith, regardless
of whether or not reflected on a consolidated balance sheet of Borrower) shall
not exceed in the aggregate for any calendar year (i) at any time prior to
Lenders making any Credit Extension in respect of Credit Facility #2, Credit
Facility #3, or Credit Facility #4, Fifty Million Dollars ($50,000,000), or (ii)
at any time after the Lenders have made any Credit Extension in respect of
Credit Facility #2, Credit Facility #3, or Credit Facility #4, Thirty-Five
Million Dollars ($35,000,000), in each case, as determined on the date when such
consideration is paid or payable (it being understood that the caps set forth in
clauses (i) and (ii) are not additive); provided that the foregoing caps on
consideration shall not prohibit or limit the issuance of any equity interests
of Parent as consideration, for which there will be no cap or limit; and

(k)Agent has received, ten (10) Business Days prior to the consummation of such
proposed Acquisition, Transaction Projections and such other evidence as Agent
may reasonably request demonstrating that, immediately before and immediately
after giving effect to the consummation of such Acquisition, the Credit Parties
have Credit Party Unrestricted Cash in an aggregate amount equal to or greater
than the applicable Minimum Cash Burn Amount.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Parent’s common
stock purchased by Parent in connection with (and substantially
contemporaneously with) the issuance of any Permitted Convertible Notes;
provided that (a) the purchase price for such Permitted Bond Hedge Transaction,
less the proceeds received by Parent from the sale of any related Permitted
Warrant Transaction, does not exceed the net proceeds received by Parent from
the issuance of such Permitted Convertible Notes in connection with such
Permitted Bond Hedge Transaction, (b) such Permitted Bond Hedge Transaction does
not otherwise result in the incurrence of any additional Indebtedness of Credit
Parties (other than from the issuance of the Permitted Convertible Notes in
connection therewith), and (c) no cash payments or cash settlement in connection
with such Permitted Bond Hedge Transaction are required following payment of the
initial purchase price therefor.

“Permitted Contest” has the meaning given it in Section 6.4.

“Permitted Contingent Obligations” means:

(a)Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(b)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate at any time outstanding;

(c)Contingent Obligations arising under indemnity agreements with title
insurers;

(d)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Article 7 or in connection with Permitted
Acquisitions or in connection with any other agreement entered into in the
Ordinary Course of Business;

(e)Contingent Obligations arising under the Financing Documents;

(f)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary

65



 

--------------------------------------------------------------------------------

 

Course of Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

(g)unsecured Contingent Obligations existing or arising in connection with any
security deposit or letter of credit for the primary purpose of securing a lease
of real property in the Ordinary Course of Business, provided that the aggregate
amount of all such security deposits and letter of credit reimbursement
obligations does not at any time exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) outstanding;

(h)unsecured Contingent Obligations in connection with letter of credit
reimbursement obligations not to exceed Five Hundred Thousand Dollars ($500,000)
in the aggregate at any time outstanding; and

(i)Contingent Obligations existing on the Closing Date and described on the
Disclosure Schedule;

(j)Unsecured guarantees by Credit Parties of Indebtedness of Parent incurred
pursuant to clause (l) of the definition of Permitted Indebtedness; and

(k)other Contingent Obligations not permitted by clauses (a) through (j) above,
not to exceed One Million Dollars ($1,000,000) in the aggregate at any time
outstanding.

“Permitted Convertible Notes” means, collectively, the Permitted Non-PIK
Convertible Notes and the Permitted PIK Convertible Notes.

 

“Permitted Indebtedness” means:

(a)Borrower’s Indebtedness to the Lenders and Agent under this Agreement and the
other Financing Documents;

(b)Indebtedness existing on the Closing Date and described on the Disclosure
Schedule;

(c)Indebtedness secured by Liens permitted pursuant to clause (b) of the
definition of “Permitted Liens” so long as before and immediately after giving
effect to the incurrence of such Indebtedness, no Event of Default has occurred
and is continuing;

(d)Subordinated Debt;

(e)unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

(f)Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

(g)Indebtedness under corporate credit cards issued by a financial institution
and other ancillary bank services, in each case, incurred in the Ordinary Course
of Business and secured only to the extent permitted under clause (j) of the
definition of Permitted Liens, in an amount not to exceed Two Million Five
Hundred Thousand  Dollars ($2,500,000) in the aggregate at any time outstanding;

(h)Permitted Contingent Obligations;

(i)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness set forth in (b) and (c) above, provided,
however, that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon the obligors thereunder;

(j)Indebtedness consisting of unsecured intercompany loans and advances incurred
by (i) any

66



 

--------------------------------------------------------------------------------

 

Restricted Foreign Subsidiary owing to any other Restricted Foreign Subsidiary,
or (ii) any Restricted Foreign Subsidiary owing to any Credit Party so long as
such Indebtedness constitutes a Permitted Investment of the applicable Credit
Party pursuant to clause (m) of the definition of Permitted Investments;
provided, however, that upon the request of Agent at any time, any such
Indebtedness shall be evidenced by promissory notes having terms reasonably
satisfactory to Agent, the sole originally executed counterparts of which shall
be pledged and delivered to Agent, for the benefit of Agent and Lenders, as
security for the Obligations

(k)Indebtedness consisting of intercompany loans and advances made by any Credit
Party to any other Credit Party, provided that (1) the obligations of the Credit
Parties under such intercompany loan shall be subordinated at all times to the
Obligations of the Credit Parties hereunder or under the other Financing
Documents in a manner satisfactory to Agent and (2) upon the request of Agent at
any time, any such Indebtedness shall be evidenced by promissory notes having
terms reasonably satisfactory to Agent, the sole originally executed
counterparts of which shall be pledged and delivered to Agent, for the benefit
of Agent and Lenders, as security for the Obligations;

(l)unsecured Indebtedness under the Permitted Convertible Notes; provided that
at the time of incurrence thereof and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;  

(m)unsecured earn-out obligations and other similar unsecured milestone
obligations incurred prior to the Closing Date pursuant to the acquisition
agreement or license agreements set forth on the Disclosure Schedule on the
Closing Date (collectively, the “Closing Date Milestone Obligations”);

(n)unsecured earn-out obligations and other similar unsecured milestone
obligations incurred in connection with a Permitted Acquisition, in an amount
not to exceed the cap set forth in clause (j) of the definition of Permitted
Acquisitions after taking into account all other consideration paid or payable
by the Credit Parties in connection with Permitted Acquisitions during the term
of this Agreement (collectively, the “Additional Milestone Obligations” and,
together with the Closing Date Milestone Obligations, the “Milestone
Obligations”); and

(o)other unsecured Indebtedness not permitted by clauses (a) through (n) above,
not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) in the
aggregate at any time outstanding.

“Permitted Investments” means:  

(a)Investments existing on the Closing Date and described on the Disclosure
Schedule;

(b)the hold of cash equivalents to the extent constituting an Investment;

(c)any Investments in liquid assets permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Agent (provided that, under
no circumstances shall Borrower be permitted to invest in or hold Margin Stock);

(d)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of any
Credit Party;

(e)Investments consisting of deposit accounts or securities accounts in which
Agent has a first priority perfected security interest except as otherwise
provided by Section 6.6;

(f)Investments of cash and cash equivalents by any Credit Party in any other
Credit Party;

(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans

67



 

--------------------------------------------------------------------------------

 

or agreements approved by Borrower’s board of directors;

(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates in the
Ordinary Course of Business not to exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) in the aggregate at any time outstanding, provided, that
this paragraph (i) shall not apply to Investments of a Credit Party in any
Subsidiary;

(j)Permitted Acquisitions;

(k)Investments of cash and cash equivalents in joint ventures made in the
Ordinary Course of Business, but solely to the extent that (x) the aggregate
amount of such Investments made with respect to all joint ventures does not
exceed Five Million Dollars ($5,000,000) in the aggregate in any twelve (12)
month period following the Closing Date, and (y) no Event of Default shall have
occurred and be continuing at the time such Investment is made or would result
therefrom;

(l)to the extent constituting an Investment, the granting of a Permitted
License;

(m)Investments of cash and cash equivalents by Credit Parties in the Restricted
Foreign Subsidiaries but solely to the extent that (x) the aggregate amount of
such Investments made with respect to all Restricted Foreign Subsidiaries do not
exceed $5,000,000 (or the equivalent thereof in any foreign currency) in the
aggregate in any twelve (12) month period following the Closing Date, (y) with
respect to any individual Restricted Foreign Subsidiary, the amount of such
Investment in such Restricted Foreign Subsidiary at any time outstanding does
not exceed the amount necessary to fund the current operating expenses of such
Restricted Foreign Subsidiary for the succeeding twelve (12) month period
(taking into account their revenue from other sources) and (z) no Event of
Default shall have occurred and be continuing at the time such Investment is
made or would result therefrom; and

(n)so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and cash equivalents
in or to another Person in an amount not exceeding Two Million Five Hundred
Thousand Dollars ($2,500,000) in the aggregate during the term of this
Agreement.

“Permitted License” means:

(a)

any license or sublicense of Intellectual Property rights (including licenses or
sublicenses thereto) of a Credit Party to another Credit Party (other than
Parent);

(b)

any non-exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Credit Parties or their
Subsidiaries so long as all such licenses (i) are granted to third parties or
joint ventures in the Ordinary Course of Business, (ii) do not result in a legal
transfer of title to the licensed property, and (iii) have been granted in
exchange for fair consideration on commercially reasonable terms; provided that
no such licenses may be granted if an Event of Default has occurred and is
continuing or would result from the granting thereof;

(c)

any exclusive license or sublicense of or similar arrangement, including any
monetization transaction, with respect to Intellectual Property rights
(including licenses or sublicenses thereto) of Credit Parties or their
Subsidiaries so long all such licenses or other arrangements (i) are exclusive
solely as to discrete geographical areas outside of the United States (and are
not exclusive in any other respect except as permitted pursuant to clause (d)
below)), (ii) are granted to, or entered with, third parties or joint ventures
in the Ordinary Course of Business, (iii) do not result in a legal transfer of
title to any Intellectual Property, Intellectual Property rights or other
licensed property, and (iv) have been granted in exchange for fair consideration
on commercially reasonable terms; provided that no such licenses may be granted
or arrangements entered into if an Event of Default has occurred and is
continuing

68



 

--------------------------------------------------------------------------------

 

or would result from the consummation of such a transaction;

(d)

any exclusive license or sublicense of, or similar arrangement, including any
monetization transaction, with respect to Intellectual Property rights
(including licenses or sublicenses thereto) of Credit parties or their
Subsidiaries to the extent such Intellectual Property rights relate solely to
Products that are preclinical at the time such license or other arrangement is
entered into (and not, for the avoidance of doubt, any clinical Products or
commercial Products) and so long as all such licenses or other arrangements (i)
are granted to, or entered with, third parties or joint ventures in the Ordinary
Course of Business, (ii) do not result in a legal transfer of title to any
Intellectual Property, Intellectual Property rights or other licensed property,
and (iii) have been granted in exchange for fair consideration on commercially
reasonable terms; provided that no such licenses may be granted or arrangements
entered into if an Event of Default has occurred and is continuing or would
result from the consummation of such a transaction; and  

(e)

any other exclusive license or sublicense of, or similar arrangement including
any monetization transaction with respect to, Intellectual Property rights
(including licenses or sublicenses thereto) of Credit parties or their
Subsidiaries to a third party; provided that no such license or other
arrangement shall be permitted pursuant to this clause (e) unless (i) Agent has
received at least ten (10) Business Days’ notice prior to the consummation of
such license or other transaction and (ii) the Obligations (other than inchoate
indemnity obligations for which no claim has yet been made and any other
obligations which, by their terms, are to survive the termination of this
Agreement) are paid in full on the date such license is granted or arrangement
is entered into and this Agreement is simultaneously terminated in accordance
with Section 13.8(b).  

“Permitted Liens” means:

(a)Liens existing on the Closing Date and shown on the Disclosure Schedule or
arising under this Agreement and the other Financing Documents;

(b)so long as before and immediately after giving effect to the incurrence of
such Liens, no Event of Default has occurred and is continuing, purchase money
Liens or capital leases securing no more than Two Million Five Hundred
Thousand  Dollars ($2,500,000) in the aggregate amount outstanding (i) on
Equipment acquired or held by a Credit Party incurred for financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(c)Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which adequate
reserves are maintained on the Books of the Credit Party against whose asset
such Lien exists;

(d)statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided that they have no priority over any of Agent’s Lien and
the aggregate amount of such Liens for all Credit Parties does not at any time
exceed Five Hundred Thousand Dollars ($500,000);

(e)leases or subleases of real property granted in the Ordinary Course of
Business, and leases, subleases, non-exclusive licenses or sublicenses of
tangible personal property (and not, for the avoidance of doubt, any
Intellectual Property) granted in the Ordinary Course of Business,;

(f)banker’s liens, rights of set-off and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with a Credit Party’s Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder;

(g)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

69



 

--------------------------------------------------------------------------------

 

(h)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(i)to the extent constituting a Lien, the granting of a Permitted License;

(j)certificates of deposit and/or segregated cash collateral accounts serving
solely as collateral in connection with corporate credit cards permitted under
clause (g) of the definition of “Permitted Indebtedness”, provided that the
aggregate amount of such certificates of deposit or segregated cash collateral
accounts does not exceed the aggregate amount of such Permitted Indebtedness;

(k)easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; a

(l)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

(m)Liens that are rights of set-off, bankers’ liens or similar non-consensual
Liens relating to deposit or securities accounts in favor of banks, other
depositary institutions and securities intermediaries arising in the Ordinary
Course of Business; and

(n)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (b) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Permitted Non-PIK Convertible Notes” means any promissory notes issued by
Parent that are convertible solely into common stock of Parent; provided that
(a) the stated final maturity thereof shall be no earlier than 91 days after the
Maturity Date, (b) such notes shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof prior to
the 91st day after the Maturity Date (in each case, other than (i) the making of
regularly scheduled cash interest payments permitted by Section 7.9(b)(ii), (ii)
payments of reasonable and customary fees and expenses incurred in connection
therewith as and when such fees and expenses are due, (iii) the conversion of
such notes into common stock of the Parent (and not, for the avoidance of doubt,
any settlement, payment or conversion into cash), and (iv) upon the occurrence
of a “fundamental change” (as customarily defined for similar convertible
notes)), (c) the terms, conditions, fees, covenants, and cash settlement
mechanics (if applicable) of such notes shall be such as are typical and
customary for notes of such type (as determined by the Parent in good faith),
(d) no Subsidiary that is not a Credit Party shall guarantee the obligations of
Parent under such notes, and each guarantee of such notes by a Credit Party
shall provide for the release and termination thereof, without action by any
Person, upon any release and termination of the guarantee by such Credit Party
of the Obligations, (e) the obligations of all Persons in respect of such notes
(and any guarantee thereof) shall be fully unsecured, (f) the aggregate
principal amount of such notes shall not exceed $500,000,000 at any time
outstanding, and (g) the rate of interest payable in cash in respect of such
notes shall not exceed five percent (5.00%) per annum (as may be increased by
not more than fifty basis points of additional interest under the terms of the
related indenture).  

“Permitted PIK Convertible Notes” means any promissory notes issued by Parent
that are convertible solely into common stock of Parent; provided that (a) the
stated final maturity thereof shall be no earlier than 91 days after the
Maturity Date, (b) such notes shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof prior to
the 91st day after the Maturity Date (in each case, other than (i) payments of
reasonable and customary fees and expenses incurred in connection therewith as
and when such fees and expenses are due, (ii) the conversion of such notes into
common stock of the Parent (and not, for the avoidance of doubt, any settlement,
payment or conversion into cash), and (iii) upon the occurrence of a
“fundamental change” (as customarily defined for similar convertible notes)),
(c) such notes provide for only non-cash pay-in-kind interest, (d) the terms,
conditions, fees, covenants and cash settlement mechanics of such notes shall be
such as are typical and customary for notes of such type (as determined by the
Parent in good faith), (d) no Subsidiary that is not a Credit Party shall
guarantee the obligations of

70



 

--------------------------------------------------------------------------------

 

Parent under such notes, and each guarantee of such notes by a Credit Party
shall provide for the release and termination thereof, without action by any
Person, upon any release and termination of the guarantee by such Credit Party
of the Obligations, and (e) the obligations of all Persons in respect of such
notes (and any guarantee thereof) shall be fully unsecured.  

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Parent’s common stock (in an amount determined by reference to the price of such
common stock) sold by Parent substantially concurrently with any purchase by
Parent of a related Permitted Bond Hedge Transaction and with a strike price
higher than the strike price of the Permitted Bond Hedge Transaction; provided
that such warrant transactions shall not require or permit any cash settlement
or cash payments by Credit Parties or any Subsidiary thereof.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, executed by certain Credit Parties in favor of Agent, for the benefit of
Lenders, covering all the equity interests respectively owned by the Credit
Parties, as amended, restated, or otherwise modified from time to time.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Credit Party or any of its Subsidiaries, including without limitation,
those products set forth on the Products Schedule (as updated from time to time
in accordance with Section 6.16); provided that, for the avoidance of doubt, any
new Product not disclosed on the Products Schedule shall still constitute a
“Product” as herein defined.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable and documented attorneys’ fees and expenses) of Agent and
the Lenders for preparing, amending, negotiating, administering, defending and
enforcing the Financing Documents (including, without limitation, those incurred
in connection with appeals or Insolvency Proceedings) or otherwise incurred by
Agent or the Lenders in connection with the Financing Documents.

“Recipient” means Agent and any Lender, as applicable.

“Register” has the meaning given it in Section 13.1(c).

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made, or, in the case
of any Credit Party incorporated in Ireland, a private limited liability
company.

“Regulatory Reporting Event” has the meaning given it in Section 6.16(a).

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA

71



 

--------------------------------------------------------------------------------

 

or any other applicable Governmental Authority (including any foreign
Governmental Authority), including without limitation Drug Applications,
necessary for the testing, manufacture, marketing or sale of any Product by any
applicable Credit Party and its Subsidiaries as such activities are being
conducted by such Credit Party and its Subsidiaries with respect to such Product
at such time and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments or foreign
governments for the conduct of such Credit Party’s or any Subsidiary’s business.

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than fifty-one percent (51%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than fifty-one percent (51%) of the aggregate
outstanding principal amount of the Credit Extensions.

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of any Credit Party or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of any Credit Party or any of its Subsidiaries.  Without
limiting the generality of the foregoing, “Required Permits” includes any
Regulatory Required Permit.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of the applicable Credit Party.

“Restricted Foreign Subsidiary” means (i) each of the Parent’s Subsidiaries set
forth on the Restricted Foreign Subsidiaries Schedule as of the Closing Date and
(ii) each Subsidiary of the Parent created or acquired after the Closing Date
that is not organized in the United States or a jurisdiction thereof, until such
time, if any, as such Subsidiary becomes a Credit Party pursuant to the terms of
Section 6.8.

“Restricted Foreign Subsidiary Joinder Event” means that (a) at any time after
the Lenders have made Credit Extensions in respect of Credit Facility #2, as of
the close of business on any date, the aggregate amount of Credit Party
Unrestricted Cash is less than the Minimum Cash Threshold Amount (a “Cash
Trigger Event”) or (b) the Lenders have made Credit Extensions in respect of
Credit Facility #3 or Credit Facility #4 (whichever, for the avoidance of doubt,
occurs earlier).

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary
(or other appropriate officer acceptable to Agent in its sole but reasonable
discretion) on behalf of such Person certifying (a) that such Person has the
authority to execute, deliver, and perform its obligations under each of the
Financing Documents to which it is a party, (b) that attached to such
certificate is a true, correct, and complete copy of the Borrowing Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), (d) that attached to such certificate are true,
correct, and complete copies of the Operating Documents of such Credit Party and
good standing certificates of such Credit Party certified by the Secretary of
State of the state(s) of organization of such Credit Party, or, as applicable, a
letter of status from the Irish Companies Registration Office, in each case, as
of a date no earlier than thirty (30) days prior to the Closing Date, (e) that
attached to such certificate is true, correct, and complete copy of such Credit
Party’s

72



 

--------------------------------------------------------------------------------

 

Registration Rights Agreement/Investors’ Rights Agreement, voting agreements or
other agreements among shareholders and any amendments to the foregoing; and (f)
that Agent and the Lenders may conclusively rely on such certificate unless and
until such Person shall have delivered to Agent a further certificate canceling
or amending such prior certificate.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made, including any
securities account, investment account or other such account located outside of
the United States.

“Security Documents” means, collectively, the Pledge Agreement, each IP Security
Agreement, each Control Agreement, and each other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one (1) or more Credit Parties or any other Person provides, as security
for all or any portion of the Obligations, a Lien on any of its assets in favor
of Agent for its own benefit and the benefit of the Lenders, as any or all of
the same may be amended, supplemented, restated or otherwise modified from time
to time.

“Stated Rate” has the meaning given it in Section 2.6(g).

“Subordinated Debt” means indebtedness incurred by Credit Parties, which in each
case shall be (a) in an amount satisfactory to Agent, (b) made pursuant to
documents in form and substance reasonably satisfactory to Agent, and (c)
subordinated to all of the Obligations pursuant to a Subordination Agreement.

“Subordinated Debt Documents” means each document or agreement evidencing
Subordinated Debt.

“Subordination Agreement” means each subordination, intercreditor, or other
similar agreement in form and substance, and on terms, reasonably acceptable to
Agent.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person and in the case of any Credit Party incorporated in
Ireland, includes any “subsidiary” within the meaning of section 7 of the
Companies Act 2014 of Ireland.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Credit
Party.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Credit Extensions pursuant
to Section 10.2, or (c) the termination date stated in any notice of termination
of this Agreement provided by Borrower in accordance with Section 13.8.

“Transaction Projections” means, as applicable with respect to any Permitted
Acquisition, updated financial projections, in form and substance reasonably
satisfactory to Agent, for the immediately succeeding twelve (12) months
following the proposed consummation of such Permitted Acquisition, beginning
with the month during which such Acquisition is to be consummated.

“Transfer” has the meaning given it in Section 7.1.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the IRC.

“Withholding Agent” means Borrower or Agent.

73



 

--------------------------------------------------------------------------------

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

74



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

BORROWER:

GB001, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer




CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

 

GUARANTORS:

GOSSAMER BIO, INC.

By: /s/ Bryan Giraudo
Name: Bryan Giraudo
Title: Chief Financial Officer

GB002, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer

GB003, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer

GB004, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer

GB005, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer

GB006, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer

GB007, INC.

By: /s/ Jill Howe
Name: Jill Howe
Title: Treasurer

GOSSAMER BIO SERVICES, INC.

By: /s/ Bryan Giraudo
Name: Bryan Giraudo
Title: Chief Financial Officer




CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

 

AGENT:

MIDCAP FINANCIAL TRUST

By: Apollo Capital Management, L.P.,

its investment manager

By:Apollo Capital Management GP, LLC,

its general partner

By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory




CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

 

LENDERS:

MIDCAP FINANCIAL TRUST

By: Apollo Capital Management, L.P.,

its investment manager

By:Apollo Capital Management GP, LLC,

its general partner

By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory







CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

 

LENDERS:

APOLLO INVESTMENT CORPORATION

By: Apollo Investment Management, L.P., as Advisor

By: ACC Management, LLC, as its General Partner

By: /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President




CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

 

LENDERS:

SILICON VALLEY BANK

 

By: /s/ Kristine Rohmer
Name: Kristine Rohmer
Title: Vice President

CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit ACollateral

Exhibit BForm of Compliance Certificate

Exhibit C

Credit Extension Form

 

 

SCHEDULES

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intangible Assets Schedule

Products Schedule

Required Permits Schedule

Restricted Foreign Subsidiaries Schedule

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

COLLATERAL

The Collateral consists of all assets of each Credit Party (other than Excluded
Property),  including, without limitation, all of such Credit Party’s right,
title and interest in and to the following, whether now owned or hereafter
created, acquired or arising:

(a)all Goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, Contracts together with all Contract Rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles,
Intellectual Property, Commercial Tort Claims (including each such claim listed
on the Disclosure Schedule), Documents, Instruments (including any promissory
notes), Chattel Paper (whether tangible or electronic), Vehicles and title
documents with respect to Vehicles, cash, Deposit Accounts, Securities Accounts,
Commodity Accounts and other Collateral Accounts, all certificates of deposit,
Fixtures, Letters of Credit Rights (whether or not the letter of credit is
evidenced by a writing), Securities, and all other Investment Property,
Supporting Obligations, and Financial Assets, whether now owned or hereafter
acquired, wherever located; and

(b)all of such Credit Party’s Books relating to the foregoing and all rights of
access to Borrower’s Books, and any and all claims, rights and interests in any
of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing.

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

TO:MidCap Financial Trust, as Agent

FROM:  __________________________________

DATE:  ________________, 20__

The undersigned authorized officer of __________________________________________
(“Borrower”) certifies, solely in his/her capacity as an officer of Borrower and
not in his/her individual capacity, that under the terms and conditions of the
Credit, Guaranty and Security Agreement between Borrower, Agent and the Lenders
(as amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Agreement”):

(1) there are no Events of Default;

(2) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(3) [Each of Borrower and the other Credit Parties has timely filed all required
tax returns and reports, and has timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed except as otherwise
permitted pursuant to the terms of the Agreement;]1

(4) [no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent as required under the
terms of the Agreement] 2; and

(5)[attached hereto is an updated [Disclosure Schedule][Required Permits
Schedule][Products Schedule][Intangible Assets Schedule][INSERT AS APPROPRIATE]
as required to be updated pursuant to the terms of the Agreement] ]3.

(6)at no time during the month for which this Compliance Certificate is being
delivered was the Credit Party Unrestricted Cash less than twenty five percent
(25%) of the aggregate principal amount of the Credit Extensions outstanding as
of the date hereof.

(7)the aggregate amount of cash and cash equivalents held by the Credit Parties
as of the date hereof is $__________ and the aggregate amount of Credit Party
Unrestricted Cash as of the date hereof is $_________.

(8)the aggregate amount of cash and cash equivalents held by the Restricted
Foreign Subsidiaries as of the date hereof is $__________.

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that

 

11 

To be included in quarterly compliance certificates only.

22 

To be included in quarterly compliance certificates only.

33 

To be included in annual compliance certificates only.



--------------------------------------------------------------------------------

 

compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

Complies

Quarterly Financial Statements


Monthly within 45 days

Yes          No

Audited Financial Statements

Annually within 120 days after FYE

Yes          No

 

Board Approved Projections

Annually within 60 days after FYE

Yes          No

 

Compliance Certificate

Monthly within 45 days

Yes          No

 

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

GB001, INC.

 

 

By:

Name:

Title:

 

AGENT USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes        No

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C

CREDIT EXTENSION Form

Deadline is 2 PM New York Time

Date: __________________, 201__

Loan Advance:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #________________________________To Account
#_________________________________

(Loan Account #)(Deposit Account #)

 

Amount of Advance $___________________________

 

Requested Date of Advance (subject to requirements of Credit, Guaranty and
Security Agreement): ______________

 

All of Borrower’s representations and warranties in the Credit, Guaranty and
Security Agreement are true, correct and complete in all material respects on
the date of the request for an advance; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further, that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:

 

Authorized Signature:Phone Number: _______

Print Name/Title:

 

 

Outgoing Wire Request:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name: _____________________________Amount of Wire: $

Beneficiary Lender: ____________________________Account Number:

City and State:

 

Beneficiary Lender Transit (ABA) #: Beneficiary Lender Code (Swift, Sort, Chip,
etc.):

(For International Wire Only)

Intermediary Lender: Transit (ABA) #:

 

For Further Credit to:

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

Authorized Signature: ___________________________2nd Signature (if required):
________________________

Print Name/Title: ______________________________Print Name/Title:
_______________________________

Telephone #:               Telephone #:






--------------------------------------------------------------------------------

 

CREDIT FACILITY SCHEDULE

The following Credit Facilities are specified on this Credit Facility Schedule:

Credit Facility #1:

Credit Facility and Type:Term, Tranche 1

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

$22,500,000

Apollo Investment Corporation

$6,000,000

Silicon Valley Bank

$1,500,000

Total:

Thirty Million Dollars ($30,000,000.00)

 

The following defined terms apply to this Credit Facility:

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means two percent (2.00%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and fifteen one-hundredths
percent (6.15%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date, one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).

Commitment Commencement Date:  Closing Date.

Commitment Termination Date:the close of the Business Day following the Closing
Date.

Minimum Credit Extension Amount: $30,000,000.00

Permitted Purpose: N/A






--------------------------------------------------------------------------------

 

Credit Facility #2:

Credit Facility and Type:Term, Tranche 2

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

$24,500,000

Apollo Investment Corporation

$8,000,000

Silicon Valley Bank

$7,500,000

Total

Forty Million Dollars ($40,000,000.00)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions:

(a)Credit Parties have delivered to Agent such documentation and information as
Agent may reasonably request evidencing, to Agent’s reasonable satisfaction
that, as of the date of such proposed Credit Extension and after giving effect
to such Credit Extension, the Credit Parties will have Credit Party Unrestricted
Cash in an aggregate amount greater than the Minimum Cash Threshold Amount
(which amount shall be calculated, for the avoidance of doubt, after giving
effect to such Credit Extensions);

(b)Credit Parties have delivered to Agent such documentation and information as
Agent may reasonably request evidencing, to Agent’s reasonable satisfaction,
that the Credit Parties have received, with respect to the GB001 product,
positive Phase 2 interim data for asthma that is sufficient to continue to a
registration trial (provided that, for the avoidance of doubt, the start of such
registration trial shall not be an Applicable Funding conditions for purposes of
this Credit Facility #2); and

(c)No Default or Event of Default exists.

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means two percent (2.00%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and fifteen one-hundredths
percent (6.15%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).

Commitment Commencement Date:  The later to occur of (a) February 1, 2020 or (b)
satisfaction of the Applicable Funding Conditions for this Credit Facility #2.



--------------------------------------------------------------------------------

 

Commitment Termination Date:  the earliest to occur of (a) July 31, 2020, or (b)
the delivery of a written notice by Agent to Borrower terminating the commitment
following an Event of Default that has not been waived or cured at the time such
notice is delivered.

Minimum Credit Extension Amount: $40,000,000.00

Permitted Purpose: N/A

 






--------------------------------------------------------------------------------

 

Credit Facility #3:

Credit Facility and Type:Term, Tranche 3

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

$14,000,000

Apollo Investment Corporation

$6,000,000

Silicon Valley Bank

$10,000,000

Total

Thirty Million Dollars ($30,000,000.00)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions:

(a)Credit Parties have delivered to Agent such documentation and information as
Agent may reasonably request evidencing, to Agent’s reasonable satisfaction
that, as of the date of such proposed Credit Extension and after giving effect
to such Credit Extension, the Credit Parties will have Credit Party Unrestricted
Cash in an aggregate amount greater than the Minimum Cash Threshold Amount
(which amount shall be calculated, for the avoidance of doubt, after giving
effect to such Credit Extensions);

(b)Credit Parties have delivered to Agent such documentation and information as
Agent may reasonably request evidencing, to Agent’s reasonable satisfaction,
that the Credit Parties have received, with respect to the GB001 product,
positive Phase 2 proof-of-concept data with respect to adult patients with
chronic spontaneous urticaria (CSU) that is sufficient to continue to a
registration trial;

(c)the Applicable Funding Conditions to Credit Facility #2 shall have been
satisfied and Credit Facility #2 has been funded; and

(d)No Default or Event of Default exists.

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means two percent (2.00%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and fifteen one-hundredths
percent (6.15%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).  

Commitment Commencement Date:  The later to occur of (a) May 1, 2020 or (b)
satisfaction of the Applicable Funding Conditions for this Credit Facility #3.



--------------------------------------------------------------------------------

 

Commitment Termination Date:  the earliest to occur of (a) October 31, 2020, or
(b) the delivery of a written notice by Agent to Borrower terminating the
commitment following an Event of Default that has not been waived or cured at
the time such notice is delivered.

Minimum Credit Extension Amount: $30,000,000.00

Permitted Purpose: N/A






--------------------------------------------------------------------------------

 

Credit Facility #4:

Credit Facility and Type:Term, Tranche 4

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

$29,000,000

Apollo Investment Corporation

$10,000,000

Silicon Valley Bank

$11,000,000

Total

Fifty Million Dollars ($50,000,000.00)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions:

(a)Credit Parties have delivered to Agent such documentation and information as
Agent may reasonably request evidencing, to Agent’s reasonable satisfaction
that, as of the date of such proposed Credit Extension and after giving effect
to such Credit Extension, the Credit Parties will have Credit Party Unrestricted
Cash in an aggregate amount greater than the Minimum Cash Threshold Amount
(which amount shall be calculated, for the avoidance of doubt, after giving
effect to such Credit Extensions);

(b)Credit Parties have delivered to Agent such documentation and information as
Agent may reasonably request evidencing, to Agent’s reasonable satisfaction,
that first patient is in the second GB001 asthma Phase 3 trial;

(c)the Applicable Funding Conditions to Credit Facility #2 shall have been
satisfied and Credit Facility #2 has been funded; and

(d)No Default or Event of Default exists.

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means two percent (2.00%) per annum for the Applicable Libor
Rate.

Applicable Margin:  a rate of interest equal to six and fifteen one-hundredths
percent (6.15%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extension prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, two percent (2.0%) multiplied by
the amount of the outstanding principal of the Credit Extension prepaid or
required to be prepaid (whichever is greater); and (c) for an Accrual Date on or
after the date which is twenty-four (24) months after the Closing Date through
and including the date immediately preceding the Maturity Date one percent
(1.0%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater).  

Commitment Commencement Date:  The later to occur of (a) February 1, 2021 or (b)
satisfaction of the Applicable Funding Conditions for this Credit Facility #4.



--------------------------------------------------------------------------------

 

Commitment Termination Date:  the earliest to occur of (a) July 31, 2021, or (b)
the delivery of a written notice by Agent to Borrower terminating the commitment
following an Event of Default that has not been waived or cured at the time such
notice is delivered.

Minimum Credit Extension Amount: $50,000,000.00

Permitted Purpose: N/A

 

 






--------------------------------------------------------------------------------

 

AMORTIZATION SCHEDULE (FOR EACH CREDIT FACILITY)

Credit Facility #1

Commencing on June 1, 2021, and continuing on the first day of each calendar
month thereafter, an amount equal to the aggregate principal amount advanced
under Credit Facility #1 divided by thirty six (36).

Credit Facility #2

Commencing on June 1, 2021, and continuing on the first day of each calendar
month thereafter, an amount equal to the aggregate principal amount advanced
under Credit Facility #2 divided by thirty six (36).

Credit Facility #3

Commencing on June 1, 2021, and continuing on the first day of each calendar
month thereafter, an amount equal to the aggregate principal amount advanced
under Credit Facility #3 divided by thirty six (36).

Credit Facility #4

Commencing on the later of (a) June 1, 2021and (b) the first day of the first
full calendar month immediately following such Credit Extension, and, in any
case, continuing on the first day of each calendar month thereafter, an amount
equal the aggregate amount of all Credit Extension in respect of Credit Facility
#4 made to Borrower hereunder divided by the number of full calendar months
remaining (including the month in which the first amortization payment is made)
before the occurrence of the Maturity Date.

Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under the Credit Extensions shall mature
and be due and payable upon the Termination Date.

 

 

